LEASE AGREEMENT
 
BY AND BETWEEN
 
MA-RIVERSIDE PROJECT, L.L.C., AS LANDLORD
 
AND
 
TECHTARGET, INC., AS TENANT
 
DATED
 
JULY ____, 2009
 
ONE RIVERSIDE CENTER, NEWTON, MASSACHUSETTS
 
Table of Contents
 
Page
 
 
1.1.
Introduction 
 

 
1.2.
Basic Data 
 

 
1.3.
Additional Definitions 
 

 
 
ARTICLE II  PREMISES AND APPURTENANT RIGHTS

 
2.1.
Lease of Premises 
 

 
2.2.
Appurtenant Rights and Reservations 
 

 
2.3.
Rooftop Equipment 
 

 
2.4.
Fitness Center 
 

 
2.5.
Cafeteria 
 

2.6           Adjustment to Premises Rentable Area
 
ARTICLE III  RENT

 
3.1.
Basic Rent 
 

3.2           Expenses and Taxes
3.3           Independent Covenants
 
ARTICLE IV  TERM OF LEASE

 
4.1.
Commencement Date 
 

 
4.2.
Preparation of the Premises 
 

 
4.3.
Conclusiveness of Landlord’s Performance; Warranties 
 

 
4.4
Relocation Expense Reimbursement……………………………………………….

 
 
ARTICLE V  USE OF PREMISES

 
5.1.
Permitted Use; Compliance with Laws 
 

 
5.2.
Installations and Alterations by Tenant 
 

 
 
ARTICLE VI  ASSIGNMENT AND SUBLETTING

 
6.1.
Prohibition 
 

 
6.2.
Excess Payments 
 

 
 
ARTICLE VII  RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES

 
7.1.
Landlord Repairs 
 

 
7.2.
Tenant’s Agreement 
 

 
7.3.
Floor Load - Heavy Machinery 
 

 
7.4.
Building Services 
 

 
7.5.
Electricity 
 

 
7.6.
Interruption of Services 
 

 
 
ARTICLE VIII  OMITTED

 
 
ARTICLE IX  OMITTED

 
 
ARTICLE X  INDEMNITY AND PUBLIC LIABILITY INSURANCE

10.1.Tenant’s Indemnity
 
 

10.2.Tenant's Insurance
 
 

10.3.Tenant’s Risk
 
 

10.4.Injury Caused by Third Parties
 
 

10.5.Landlord’s Insurance
 
 

10.6.Waiver of Subrogation
 
 

 
 
ARTICLE XI  LANDLORD’S ACCESS TO PREMISES

11.1.Landlord’s Rights
 
 

 
 
ARTICLE XII  FIRE, EMINENT DOMAIN, ETC.

12.1.Abatement of Rent
 
 

12.2.Right of Termination
 
 

12.3.Restoration
 
 

12.4.Award
 
 

12.5.Temporary Taking
 
 

 
 
ARTICLE XIII  DEFAULT

13.1.Default
 
 

13.2.Remedies
 
 

 
 
ARTICLE XIV  MISCELLANEOUS PROVISIONS AND

14.1.Extra Hazardous Use
 
 

14.2.Waiver
 
 

14.3.Covenant of Quiet Enjoyment
 
 

14.4.Landlord’s Liability
 
 

14.5.Notice to Mortgagee
 
 

14.6.Assignment of Rents and Transfer of Titles
 
 

14.7.Rules and Regulations
 
 

14.8.Additional Charges
 
 

14.9.Invalidity of Particular Provisions
 
 

14.10.Provisions Binding, Etc.
 
 

14.11.Recording
 
 

14.12.Notices
 
 

14.13.When Lease Becomes Binding
 
 

14.14.Paragraph Headings
 
 

14.15.Rights of Mortgagee
 
 

14.16.Status Report
 
 

14.17.Security Deposit
 
 

14.18.Remedying Defaults; Late Payments
 
 

14.19.Holding Over
 
 

14.20.Surrender of Premises
 
 

14.21.Brokerage
 
 

14.22.Environmental Compliance
 
 

14.23.Exhibits
 
 

14.24.Governing Law
 
 

14.25.Evidence of Authority.
 
 

14.26.Representations and Warranties of Tenant.
 
 

14.27.Landlord’s Representations and Warranties
 
 

14.29.Force Majeure Event
 
 

 
 
ARTICLE XV  TENANT OPTION TO EXTEND

15.1.Fair Market Rent
 
 

15.2.Option to Extend
 
 

 
 
ARTICLE XVI  RIGHT OF FIRST OFFER TO LEASE



 
EXHIBIT LIST
 
Exhibit A:                                The Land
Exhibit B:                                Floor Plan
Exhibit B-1:                                Omitted
Exhibit B-2                                Signage
Exhibit B-3:                                Dock Storage Space Plan
Exhibit C:                                Landlord's Work
Exhibit D:                                Omitted
Exhibit E:                                Cleaning Specifications
Exhibit F:                      Expenses and Taxes
Exhibit G:                                Rules and Regulations
Exhibit G-1:                                Parking Rules and Regulations
Exhibit H:                                Form of Letter of Credit
Exhibit I:                      Property Title Policy
Exhibit J:                      Commencement Date Letter
 
Exhibit K:                                Security Protocols and Services
 
Exhibit L:                                SNDA Form
 


 
Lease Agreement
 
THIS INSTRUMENT IS A LEASE, dated as of July ___, 2009, in which the Landlord
and the Tenant are the parties hereinafter named, and which relates to space in
a building (the “Building”) located at One Riverside Center, Newton,
Massachusetts.  The parties to this instrument hereby agree with each other as
follows:
 
BASIC LEASE PROVISIONS
 
1.1.  
Introduction

 
The following sets forth basic data and, where appropriate, constitutes
definitions of the terms hereinafter listed.
 
1.2.  
Basic Data

 
Landlord:                                MA-Riverside Project, L.L.C., a
Delaware limited liability company
 
Landlord’s Original Address: 125 Summer Street, 17th Floor, Boston, MA 02110
 
Tenant:                      Tech Target, Inc., a Delaware corporation
 
Tenant’s Original Address:
 
Before the Commencement
Date:                                                                           117
Kendrick Street, Suite 800, Needham, MA 02494
 
From and After the Commencement Date:  The Premises.
 
Building:                      The improvements known as Building One, Building
Two and Building Three, located at 275 Grove Street, Newton, Massachusetts,
comprised of approximately 508,368 rentable square feet.
 
Basic Rent per square foot of the Premises Rentable Area per annum:
 
Year 1 through Year
2:                                                                $31.00
 
Year 3 through Year
4:                                                                $32.00
 
Year 5 through Year
6:                                                                $33.00
 
Year 7 through Year
8                                                                           $34.00
 
Year 9 through Year
10                                                                $35.50
 
Basic Rent may be adjusted and/or abated pursuant to Section 4.2 and 12.1.
 
Tenant shall also pay additional rent at the rate of $10.00 per rentable square
foot per year for Tenant’s Dock Storage Space under the provisions of Section
7.4(a) below, commencing on the Commencement Date.
 
Basic Rent Commencement Date:  The date which is ten (10) full calendar months
after the Commencement Date.
 
Premises Rentable Area:  Approximately eighty-seven thousand eight hundred
seventy-five (87,875) square feet in Building One, of which approximately
fourteen thousand five hundred twenty-seven (14,527) square feet are located on
the first floor (known as Suite No. 150), approximately forty-four thousand nine
hundred sixty-two (44,962) square feet are located on the second floor (known as
Suite No. 200), and approximately twenty-eight thousand three hundred eighty-six
(28,386) square feet are located on the third floor of the Building.
 
Permitted Uses:  General office use and uses ancillary to general office, use
such as data centers and training rooms.
 
Parking Space:  270 parking spaces, subject to the terms of Section 2.2 below.
 
Tenant’s Pro Rata
Share:                                                                17.29%
 
Scheduled Completion Date:  January 1, 2010.
 
Initial Term:  A term which commences on the Commencement Date and expires on
the last day of the calendar month in which occurs the tenth (10th ) anniversary
of the Commencement Date.
 
Security Deposit:  $1,485,000.00, subject to adjustment pursuant to Section
14.17.
 
Base Year for Expenses: The Base Year for Expenses shall be calendar year 2010.
 
Base Year for Taxes: The Base Year for Taxes shall be calendar year 2010.
 
Commercial General Liability Insurance:  $1,000,000 per occurrence and
$2,000,000 annual aggregate (and not more than $25,000 self-insured retention)
and a minimum excess/umbrella limit of $2,000,000.
 
1.3.  
Additional Definitions

 
Audit Confidentiality Agreement:  As defined in Section 4 of Exhibit F attached
hereto.
 
Building Rentable Area:  Approximately 508,368 square feet.
 
Business Days:  Monday through Friday of each week, exclusive of New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
and Christmas Day (“Holidays”).  Landlord may designate additional Holidays that
are commonly recognized by other office buildings in the area in which the
Building is located for the purpose only of cancellation of the cleaning and
janitorial services to be provided by Landlord under the provisions of Section
7.4(b)(ii) on such additional days.
 
Commencement Date:  As defined in Section 4.1.
 
Default of Tenant:  As defined in Section 13.1.
 
Landlord’s Work:  As defined in Section 4.2.
 
Normal Business Hours:  As defined in Section 7.4.a.
 
Expenses:  As determined in accordance with Section 2.01 of Exhibit F attached
hereto.
 
Expense Excess:  As defined in Section 1.01 of Exhibit F attached hereto.
 
Objection Notice:  As defined in Section 4 of Exhibit F attached hereto.
 
Objection Period:  As defined in Section 4 of Exhibit F attached hereto.
 
Payback Period:  As defined in Section 2.02 of Exhibit F attached hereto.
 
Premises: The portion of the Building as shown on Exhibit B attached hereto
(excluding the portion of Exhibit B associated with the Building’s roof)
 
Property:  The land parcel as described in Exhibit A and the Building thereon
(including adjacent sidewalks).
 
Rent:                      Annual Basic Rent, Expense Excess, Tax Excess, and
all other amounts payable by Tenant hereunder.
 
Request for Information:  As defined in Section 4 of Exhibit F attached hereto.
 
Review Notice:  As defined in Section 4 of Exhibit F attached hereto.
 
Review Notice Period:  As defined in Section 4 of Exhibit F attached hereto.
 
Tax Excess:  As defined in Section 1.01 of Exhibit F attached hereto.
 
Taxes:  As defined in Section 3 of Exhibit F attached hereto.
 
Tenant’s Auditors:  As defined in Section 4 of Exhibit F attached hereto.
 
Tenant’s Delay:  As defined in Section 4.2.
 
Tenant’s Plans:  As defined in Section 4.2.
 
Tenant’s Removable Property:  As defined in Section 5.2.
 
Term of this Lease:  The Initial Term and any extension thereof in accordance
with the provisions hereof.
 
ARTICLE II
 
PREMISES AND APPURTENANT RIGHTS
 
2.1.  
Lease of Premises

 
Landlord hereby demises and leases the Premises to Tenant for the Term of this
Lease and upon the terms and conditions hereinafter set forth, and Tenant hereby
accepts the Premises from Landlord.
 
2.2.  
Appurtenant Rights and Reservations

 
Tenant shall have, as appurtenant to the Premises, (i) the non-exclusive right
to use, and permit its invitees to use, in common with others, public or common
lobbies, hallways, stairways, and elevators and common walkways, driveways and
drive aisles necessary for access to the Building, and if the portion of the
Premises on any floor includes less than the entire floor, the common toilets,
corridors and elevator lobby of such floor; but such rights shall always be
subject to reasonable rules and regulations from time to time established by
Landlord pursuant to Section 14.7 and to the right of Landlord to designate and
change from time to time areas and facilities so to be used; provided the same
does not adversely effect Tenant’s access to the Premises or use of the Premises
for the Permitted Uses; and (ii) two hundred seventy (270) parking spaces, of
which twenty-two (22) parking spaces shall be within the executive parking area
under Building One, one hundred ninety-one (191) parking spaces shall be in the
exterior parking garage, and fifty-seven (57) parking spaces shall be located on
the surface lot, on a non-exclusive, first-come, first-served basis, and in
accordance with the provisions of Exhibit G-1.  Throughout the Term, Landlord
shall provide a parking access card or other monitoring device to each employee
of Tenant upon Tenant’s request, if such parking access cards or other
monitoring devices are required for access to these parking facilities. The
Building shall be designated a non-smoking area and Tenant will comply, and will
use diligent efforts to cause its employees and invitees to comply, with
Building regulations regarding non-smoking areas.
 
Excepted and excluded from the Premises are the ceiling, floor and all perimeter
walls of the Premises, except the inner surfaces thereof, but the entry doors to
the Premises are a part thereof; and Tenant agrees that Landlord shall have the
right to place in the Premises (but in such manner as to reduce to a minimum
interference with Tenant’s use of the Premises) utility lines, pipes and the
like, in, over and upon the Premises, provided that Landlord shall, if it is
reasonably feasible, place such utility lines, pipes and the like behind the
walls, above the ceilings and below the floor of the Premises. Tenant shall
install and maintain, as Landlord may require, proper access panels in any hung
ceilings or walls as may be installed by Tenant following completion of the
initial improvements to afford access to any facilities above the ceiling or
within or behind the walls of the Premises.  Notwithstanding the foregoing,
subject to availability, Tenant, at no additional charge, shall have the
non-exclusive right to use the Building shafts, risers or conduits between the
Premises and the main point of entry (MPOE) for the installation and maintenance
of conduits, cables and other similar devices for communications, data
processing devices, and other facilities consistent with Tenant’s use of the
Premises and other uses in the Building, provided that Tenant does not utilize a
larger portion of the shafts, risers or conduits than Landlord deems to be
standard for the Building.  Landlord shall provide access to Tenant to those
portions of the Building necessary for the foregoing installation and
maintenance activities by Tenant.
 
2.3.  
Rooftop Equipment

 
Landlord hereby grants to Tenant a license to use, at Tenant’s sole cost and
expense (and upon payment of Landlord’s monthly fee of $200 per item of
equipment therefor, payable as additional rent with monthly payments of Basic
Rent hereunder) an eight (8) foot by eight (8) foot portion of the roof of the
Building in a location to be designated by Landlord for the installation of a
satellite dish or dishes (or other communications equipment) and for
supplemental cooling equipment, to be used exclusively in the conduct of
Tenant’s business in the Premises and not for lease or license to third parties,
and for the installation of HVAC equipment exclusively servicing the Premises,
with conduits connecting such equipment to the Premises in a vertical chase to
be designated by Landlord (collectively, the “Rooftop Equipment”).   The Rooftop
Equipment shall be subject to Landlord’s reasonable approval with respect to
size, method of installation, and visibility.   Tenant shall install the Rooftop
Equipment at its sole cost and expense, in accordance with the provisions of
this Section 2.3 and Section 5.2 of this Lease.  Tenant shall repair any damage
to the roof caused by the installation, operation, or removal of the Rooftop
Equipment, compensate Landlord for any impairment of Landlord’s roof warranty
resulting therefrom, and remove all Rooftop Equipment at the end of the Term of
this Lease unless Landlord expressly waives in writing the requirement of such
removal.  Landlord assumes no responsibility for interference in the operation
of Tenant’s Rooftop Equipment caused by other equipment installed elsewhere in
or on the Building or elsewhere on the Property.  If the operation of the
Rooftop Equipment of Tenant conflicts with the operation of the Rooftop
Equipment of any other tenant of the Building, Landlord shall mediate the
resolution of such conflict to accommodate the mutual needs of the parties to
the extent feasible.  The obligations of Tenant hereunder shall survive the
expiration or termination of this Lease.
 
2.4.  
Fitness Center

 
During the entire Term, Landlord shall provide a fitness center in the Building
at no additional cost to Tenant for use in common by Tenant and other Building
occupants.  Landlord shall upgrade the existing fitness center as part of
Landlord’s Work in accordance with the specifications set forth in Exhibit
C.   Landlord shall have no obligation to provide staffing, laundry or other
services for the fitness center, other than routine maintenance, repair and
cleaning (in accordance with Exhibit E), and replacement of equipment as needed
from time to time.  The Fitness Center shall be fully operational by no later
than June 1, 2010.
 
2.5.  
Cafeteria

 
Landlord shall provide a cafeteria in the Building for use in common by Tenants
and other Building occupants (the “Cafeteria”).  The Cafeteria will be staffed
by a food service operator, which shall be consistent with food service
operators used in other suburban office buildings in the Boston area, the cost
of which shall constitute an Operating Expense hereunder to the extent incurred
by Landlord.   The Cafeteria is leased to such an operator, with whom Tenant may
make arrangements for Tenant meetings and gatherings for its employees during
non-service hours at no cost to Tenant other than the cost of restoring the
Cafeteria to its condition prior to such use.
 
ARTICLE III                                
 
RENT
 
3.1.  
Basic Rent

 
Tenant agrees to pay to Landlord, or as directed by Landlord, commencing on the
Basic Rent Commencement Date, without offset, abatement (except as provided in
Article 12.1), deduction or demand, the Basic Rent.  Such Basic Rent shall be
payable in equal monthly installments, in advance, on the first day of each and
every calendar month during the Term of this Lease, at Landlord’s Original
Address, or at such other place as Landlord shall from time to time designate by
notice.  Until notice of some other designation is given, Basic Rent and all
other charges for which provision is herein made shall be paid by remittance
payable to Landlord, at Landlord’s Original Address, or at such other place as
Landlord shall from time to time designate by notice.  Basic Rent for any
partial month shall be prorated on a daily basis.  If the Basic Rent
Commencement Date is a day other than the first day of a calendar month, the
first payment which Tenant shall make to Landlord shall be equal to a
proportionate part of the monthly installment of Basic Rent for such partial
month from such date to the last day of the month in which such date occurs.  In
addition to any charges pursuant to Section 14.18, Tenant shall pay a late
charge equal to 5% of the amount of any Basic Rent payment not paid within
seven  (7) days of the due date thereof more than once in any twelve (12) month
period.
 
3.2.  
Taxes and Expenses

 
Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses as additional
rent hereunder in accordance with Exhibit F of this Lease.
 
3.3.  
Independent Covenants

 
The foregoing covenants of Tenant are independent covenants and Tenant shall
have no right to withhold or abate any payment of Basic Rent, additional rent or
other payment, or to set off any amount against the Basic Rent, additional rent
or other payment then due and payable, except as expressly set forth in this
Lease, or to terminate this Lease, because of any breach or alleged breach by
Landlord of this Lease; Tenant hereby acknowledges and agrees that it has been
represented by counsel of its choice and has participated fully in the
negotiation of this Lease, that Tenant understands that the remedies available
to Tenant in the event of a default by Landlord may be more limited than those
that would otherwise be unavailable to Tenant under the common law in the
absence of certain provisions of this Lease, and that the so-called “dependent
covenants” rule as developed under the common law (including, without
limitation, the statement of such rule as set forth in the Restatement (Second)
of Property, Section 7.1) shall not apply to this Lease or to the relationship
of landlord and tenant created hereunder.
 
ARTICLE IV
 
TERM OF LEASE
 
4.1.  
Commencement Date

 
The term “Commencement Date” shall mean the date which is the later to occur of:
 
a.  
The Scheduled Completion Date; or

 
b.  
The day following the date on which the Premises are ready for occupancy as
provided in Section 4.2.

 
Notwithstanding the foregoing, if Tenant’s personnel shall occupy all or any
part of the Premises for the conduct of its business (which shall not include
Tenant’s (or its agents) activities related to the preparation of the Premises
for occupancy and use, including Tenant’s access to the Premises pursuant to
Section 4.2(c) hereof) before the Commencement Date as determined pursuant to
the preceding sentence, such date of occupancy shall, for all purposes of this
Lease, be the Commencement Date.  Promptly after the determination of the
Commencement Date, Landlord and Tenant shall executed and deliver a commencement
letter substantially in the form attached hereto as Exhibit J.
 
4.2.  
Preparation of the Premises

 
a.  
Landlord and Tenant have approved the plans and specifications attached hereto
as Exhibit B and Exhibit C (the “Plans”).   It is expressly understood that
Tenant’s approval of the Plans is for the benefit of Landlord and Tenant,
without representation or warranty by Tenant or any party claiming by, through
or under Tenant with respect to the compliance thereof with applicable
Laws.  Landlord shall use Visnick & Caulfield to provide architectural services
for the planning and construction of Landlord’s Work.  Landlord shall exercise
all reasonable efforts to complete the work (“Landlord’s Work”) as specified in
the Plans, including the work in the Premises, the Fitness Center (if Landlord
elects the Landlord Fitness Center Option) and the Cafeteria, as set forth in
Exhibit C.  If Landlord's Work has not been substantially completed by the
Scheduled Completion Date, this Lease shall nevertheless continue in full force
and effect and Landlord shall continue to use diligent efforts to substantially
complete Landlord's Work.  Landlord shall perform Landlord's Work at its sole
cost and expense, and in a lien free manner; provided that Landlord shall have
the right to bond over any liens filed against the Premises or the
Building.  Landlord shall make such changes to the Plans as may be reasonably
requested by Tenant, provided that Tenant shall pay for all costs associated
therewith, and any delay occasioned thereby shall be a Tenant Delay.  Any such
increase shall be paid to Landlord 50% upon the date of Tenant’s authorization
to Landlord to proceed with such change, and 50% upon substantial completion
thereof as certified by Landlord's architect.  Tenant shall, if requested by
Landlord, execute a written confirmation of such excess costs and Tenant’s
agreement to any Tenant Delay occasioned thereby before the time Landlord shall
be required to commence work.  Tenant shall not be responsible for any increase
in the cost of Landlord’s Work or any delay thereof caused by Landlord’s failure
to perform Landlord’s Work in accordance with the Plans.  Landlord shall, at its
expense, procure a certificate of occupancy or an equivalent use or occupancy
permit or approval issued by the local building inspector in connection with its
construction obligations hereunder as a condition to the occurrence of the
Commencement Date.  Tenant shall have the right to inspect the progress of
Landlord’s Work from time to time upon reasonable prior verbal notice to
Landlord.  Landlord shall also respond to Tenant’s reasonable requests for
verbal updates as to the progress of Landlord’s Work.

 
b.  
The Premises shall be deemed ready for occupancy, and “substantial completion”
shall be deemed to have occurred on the first day as of which:

 
i.  
Each of the following shall have occurred: (A) Landlord’s Work has been
completed in accordance with the Plans, except for items of work (and, if
applicable, adjustment of equipment and fixtures) which can be completed after
occupancy has been taken without causing undue interference with Tenant’s use
and occupancy of the Premises for the conduct of business (i.e., so-called
“punch list” items); (B) a certificate of occupancy or an equivalent use or
occupancy permit or approval has been issued by the local building inspector
permitting the use of the Premises for the Permitted Uses; and (C) a certificate
of substantial completion has been issued to Landlord and Tenant by Landlord’s
architect in connection with Landlord’s construction obligations hereunder
(which determination shall be made by Landlord’s architect and shall be
conclusive and binding upon Landlord and Tenant); and

 
ii.  
Tenant has been given notice of the date that Landlord’s Work was or will be
completed, such notice to be given by Landlord to Tenant at least ten (10) days
before the anticipated date of substantial completion.  Landlord shall complete
within sixty (60) days of substantial completion or as soon any as conditions
imposed by Tenant permit all “punch list” items and Tenant shall afford Landlord
access to the Premises for such purposes.  All telephone installation in the
Premises shall be the responsibility of the Tenant, except as set forth in
Exhibit C.  Failure or delay of such installation shall not delay the above
completion date.

 
c.  
Twenty-one (21) days prior to each Scheduled Access Date (as defined below)
Landlord shall notify Tenant (which notice may be verbal to Tenant’s
representative in respect of Landlord’s Work) that Tenant may access the
Premises for the purpose of allowing Tenant or its contractors, without the
requirement for payment of Rent, to prepare the Premises for occupancy and use,
including to install furniture and similar set up work required to prepare the
Premises for occupancy when such access may be provided without material
interference with the remaining Landlord Work provided that any such work to be
performed by Tenant or its contractor’s during such period shall (i) not
interfere with the remaining Landlord Work, (ii) be coordinated with the
remaining Landlord Work in such a manner as to maintain harmonious labor
relations and not cause any work stoppage or damage to the Premises or the
Building and (iii) not interfere with Building construction or
operation.  Tenant agrees not to employ or permit the use of any labor or
otherwise take any action which might result in a labor dispute involving
personnel providing services in the Building pursuant to arrangements with
Landlord.  The respective dates on which Landlord shall provide Tenant with
access to the following floors of the Premises (each, a “Scheduled Access Date”)
are as follows:  (w) Third Floor, February 1, 2010; (x) Server Room on Second
Floor, February 8, 2010; (y) Second Floor (other than Server Room), February 12,
2010, and (z) First Floor, February 15, 2010.  Each one (1) day delay in either
the provision of notice hereunder or in a Scheduled Access Delay shall be deemed
to be one (1) day of Landlord’s Delay, in the event that Tenant is actually
delayed by any of the above.  In addition, in the event that access to any floor
is delayed beyond a Scheduled Access Date, and Tenant incurs overtime furniture
installation costs in order to achieve its targeted move in date, Landlord shall
reimburse Tenant for the overtime component of such installation costs, provided
that Tenant has discussed the situation with Landlord in advance.

 
d.  
If a delay shall occur in the date the Premises are ready for occupancy pursuant
to paragraph (b) as the result of any of the following (a “Tenant’s Delay”):

 
i.  
Any documented request by Tenant that Landlord delay in the commencement or
completion of Landlord’s Work for any reason;

 
ii.  
Any change by Tenant in any of the Landlord's Work that, in Landlord's
reasonable judgment, causes a delay in Landlord's completion of Landlord's Work;

 
iii.  
Any failure by Tenant to adhere timely to the schedule set forth in Exhibit C,
except for schedule delays mutually and expressly agreed upon by Landlord and
Tenant;

 
iv.  
Any other act or omission of Tenant or its officers, agents, servants or
contractors;

 
v.  
Any reasonably necessary displacement of any of Landlord’s Work from its place
in Landlord’s construction schedule resulting from any of the causes for delay
referred to in clauses i., ii., iii., or iv of this paragraph and the fitting of
Landlord’s Work back into such schedule (which fitting Landlord shall use
reasonable efforts to do and give Tenant notice of the proposed revised
schedule); or

 
vi.  
Any act or omission of Tenant in violation of paragraph (d) above;

 
Then, in the event that Landlord is actually delayed by any of the above, Tenant
shall, prior to the Commencement Date, pay the Landlord as an additional charge
for each day of such delay equal to the amount of Basic Rent, Escalation Charges
and other charges that would have been payable hereunder had the Commencement
Date occurred before such Tenant’s Delay.  Tenant also shall pay to Landlord
within ten (10) days of  invoice therefor, any additional costs incurred by
Landlord in completing the work to the extent that such costs are reasonably
attributable to such Tenant’s Delay.  Landlord will use reasonable efforts to
deliver notice to Tenant, if circumstances permit, of any of the foregoing if
Landlord has knowledge that such event may give rise to a Tenant’s Delay.  It is
expressly agreed that a delay by Tenant as described in this clause (d) shall
not constitute a Tenant’s Delay to the extent the delay is caused by a Force
Majeure Event”, or by a change or delay caused by Landlord’s failure to perform
Landlord’s Work in accordance with the Plans.
 
e.  
If, as a result of Tenant’s Delay(s), Landlord’s Work is delayed in the
aggregate for more than ninety (90) successive days, Landlord may (but shall not
be required to) at any time thereafter terminate this Lease by giving written
notice of such termination to Tenant and thereupon this Lease shall terminate
without further liability or obligation on the part of either party except that
Tenant shall pay to Landlord the cost theretofore incurred by Landlord in
performing Landlord’s Work.

 
f.  
If the Premises are not “ready for occupancy” by January 1, 2010 other than as
the result of a Tenant’s Delay or a Force Majeure Event (a “Landlord Delay”),
then for each day after such date that Landlord’s Work is not “ready for
occupancy” Tenant shall receive a credit against the Basic Rent hereunder in an
amount equal to the actual holdover rent and legal expenses, in excess of its
current rent (the “Holdover Costs”), actually incurred by Tenant (as evidenced
by rental invoices received by Tenant), not to exceed the 150% of Tenant’s
current base rent (“Holdover Costs Cap”) under  Tenant’s lease with
Intercontinental Fund III as successor to Wellsford/Whitehall Holdings, L.L.C.
dated November 25, 2003 (as amended to date, “Tenant Prior Lease”), a correct
and complete copy of which Tenant has delivered to Landlord.

 
For the avoidance of doubt, the parties agree that “Holdover Costs” shall only
include the payment of holdover rent and legal fees, in excess of its current
rent, actually incurred by Tenant in negotiating the holdover rent pursuant to
the terms of Tenant’s Prior Lease (up to the aforementioned Holdover Costs Cap)
and shall expressly exclude any operating cost payments, real estate tax
payments, or any other costs associated with Tenant’s operating within its
premises under Tenant’s Prior Lease.
 
g.  
If the Premises are not “ready for occupancy” (as determined pursuant to the
procedure set forth in Section 4.2(c), to the extent applicable):

 
i.  
(i) by the Scheduled Completion Date as the result of a Landlord Delay, then for
each day thereafter until the thirtieth (30th) day that the Premises are not
“ready for occupancy”, the Basic Rent Commencement Date shall be delayed
one-half (1/2) day for each day of such delay (in addition to the Holdover Costs
described above);

 
ii.  
(ii) by the date that is thirty-one (31) days after the Scheduled Completion
Date as a result of a Landlord Delay, then for each day from and after such
thirty-first (31st) day until the forty-fifth (45th) day after the Scheduled
Completion Date as a result of a Landlord Delay, the Basic Rent Commencement
Date shall be delayed one (1) for each day of such delay (in addition to the
delay in the Basic Rent Commencement Date set forth in subclause (i) above and
the Holdover Costs described above); and

 
iii.  
(iii) by the date that is forty-six (46) days after the Scheduled Completion
Date as a result of a Landlord Delay until the Premises are ready for occupancy,
the Basic Rent Commencement Date shall be delayed two (2) days for each day of
such delay (in addition to the delay in the Basic Rent Commencement Date set
forth in subclauses (i) and (ii) above and the Holdover Costs described above).

 
h.  
If Landlord’s Work in the Premises has not been substantially completed by

 
 
September 1, 2010 as the result of a Landlord Delay, then Tenant may (but shall
not be required to) terminate this Lease by delivery of written notice of such
termination by September 30, 2010, and this Lease shall thereupon terminate
without further liability or obligation on the part of either party, unless
Landlord’s Work in the Premises is substantially completed within thirty (30)
days after the delivery of such notice, in which event such notice shall  be
null and void, and this Lease shall remain in full force and effect.

 
4.3.  
Conclusiveness of Landlord’s Performance; Warranties

 
Tenant shall have the right to give Landlord written notice, not later than one
hundred twenty (120) days after the Commencement Date (and not later than the
expiration of twelve (12) months after the Commencement Date as to latent
defects), of respects in which Landlord has not performed Landlord’s
Work.  Landlord, at its cost and expense, shall be obligated to repair or
complete those items of Landlord’s Work identified in any such notice.  Landlord
shall use diligent efforts to complete any punchlist items as quickly as
possible but in any event within sixty (60) days after the Commencement Date, to
the extent feasible.  Landlord shall correct any defects due to faulty
workmanship or materials in Landlord’s Work, provided Tenant shall have given
written notice of such defects to Landlord before the first anniversary of the
Commencement Date.  To the extent that Tenant has not timely delivered any such
notices to Landlord on or prior to the applicable foregoing deadlines, Tenant
shall be deemed to have acknowledged that all Landlord’s Work has been completed
to Tenant’s satisfaction and that Tenant has waived any claim that Landlord has
failed to perform any of Landlord’s Work.   From and after the expiration of
such twelve (12) month period, Tenant shall be entitled to the benefit of any
applicable warranties obtained by Landlord from third parties with respect to
Landlord’s Work provided that Tenant shall be solely responsible for enforcing
such warranties directly against the party providing the same.  Landlord shall
assign, to the extent permissible, all warranties to Tenant for the Premises
following said twelve (12) month period.
 
4.4.  
Relocation Expense Reimbursement

 
In addition to the performance of Landlord’s Work, following the Basic Rent
Commencement Date and the commencement of payment of Rent hereunder, Landlord
shall reimburse Tenant for its actual third party relocation expenses and data
center consulting fees in an amount up to One Hundred Eighty Thousand Dollars
($180,000.00) within thirty (30) days after receipt of paid invoices therefor;
for purposes hereof, “relocation expenses” shall include all costs associated
with the moving or disposing of Tenant’s current furniture, as well as all
installation costs associated with new furniture purchased by Tenant for the
Premises.
 
ARTICLE V
 
USE OF PREMISES
 
5.1.  
Permitted Use; Compliance with Laws

 
a.  
The Premises shall be used and occupied by Tenant only for Permitted Uses and
for no other purpose.  Tenant shall comply with all statutes, codes, ordinances,
orders, rules and regulations of any municipal or governmental entity whether in
effect now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, except that Landlord shall be
responsible for the compliance with Law of Landlord’s Work.  In addition, Tenant
shall, at its sole cost and expense, promptly comply with any Laws that relate
to the “Base Building” (defined below), but only to the extent such obligations
are triggered by Tenant’s use of the Premises, other than for general office
use, or Alterations or improvements in the Premises performed or requested by
Tenant (other than Landlord’s Work). Landlord shall be responsible for the
correction of any violations of Title III of the Americans with Disabilities
Act.   Except as otherwise provided herein, Landlord shall be responsible for
the compliance with  Law of the Building from and after the Commencement Date,
provided that the cost thereof shall constitute an Expense in accordance with
the terms of Exhibit F. “Base Building” shall include the structural portions of
the Building, the public restrooms and the Building mechanical, electrical and
plumbing systems and equipment located in the internal core of the Building on
the floor or floors on which the Premises are located. Tenant shall promptly
provide Landlord with copies of any notices it receives regarding an alleged
violation of Law.  Tenant shall not exceed the standard density limit for the
Building. Tenant shall comply with the rules and regulations of the Building
attached as Exhibit G and such other reasonable rules and regulations adopted by
Landlord from time to time, including rules and regulations for the performance
of alterations to the Premises under the provisions of Section 5.2 below.

 
b.  
Tenant shall conform to the following provisions during the Term of this Lease:

 
i.  
Tenant shall cause all freight to be delivered to or removed from the Building
and the Premises in accordance with reasonable rules and regulations established
by Landlord therefor;

 
ii.  
Tenant will not place on the exterior of the Premises (including both interior
and exterior surfaces of windows and doors) or on any part of the Building
outside the Premises, any sign, symbol, advertisement or the like visible to
public view outside of the Premises without the prior consent of
Landlord.  Landlord, as part of Landlord’s Work, shall install the Tenant’s
Building One interior lobby sign between the second and third floors of Building
One, centered above Tenant’s lobby entrance, the size and placement of which are
depicted on the schematic attached hereto as Exhibit B-2.   It is understood
that the lobby entrance shall be centered with the existing stairs that lead
from the ground floor to the first floor (left of the elevator from the private
garage).  Landlord shall have the right to grant to another tenant or tenants
the right to signage of the same size, height on lobby wall and finish in the
Building One interior lobby as the foregoing signage right given to Tenant, so
long as such other tenants lease at least 90,000 rentable square feet in
Building One.  In addition, Landlord shall have the right to grant signage
rights to any tenant which leases 199,999 rentable square feet or more in the
Building without any restriction or limitation.   Tenant’s sign shall not be
obstructed by the trees in the lobby of the Building, and Landlord, at its
expense, shall trim or move such trees to the extent that the trees obstruct
Tenant’s sign.

 
iii.  
Tenant shall not perform any act or carry on any practice which may injure the
Premises, or any other part of the Building, or cause any offensive odors or
loud noise or constitute a nuisance or a menace to any other tenant or tenants
or other persons in the Building; and

 
iv.  
Tenant shall not operate any cooking apparatus (except for coffee making
equipment, a microwave oven, a standard size refrigerator and a sink) in the
Premises.  Tenant may have vending machines in the Premises.

 
5.2.  
Installations and Alterations by Tenant

 
a.  
Tenant shall make no alterations, additions or improvements (collectively,
“Improvements”) in or to the Premises without Landlord’s prior written consent
provided that subsequent to the completion of the Landlord’s Work, Landlord’s
consent shall not be required if such Improvements (i) are non-structural, do
not affect any Building systems, are not visible from the exterior of the
Building, do not require work to be performed inside the walls or above the
ceiling of the Premises, and do not exceed in the aggregate a cost of Fifty
Thousand ($50,000.00) Dollars, or (ii) are of a decorating nature (i.e.,
carpeting, painting, wallpaper) irrespective of the cost.  With respect to
Improvements requiring Landlord’s consent, Landlord shall not unreasonably
withhold, condition or delay its consent for non-structural Improvements to the
Premises.  All Improvements shall:

 
i.  
Be performed in a good and workmanlike manner and in compliance with all
applicable laws;

 
ii.  
Be made only by contractors or mechanics approved by Landlord;

 
iii.  
Be made at Tenant’s sole expense and at such times and in such manner as
Landlord may from time to time reasonably designate; and

 
iv.  
Become part of the Premises and the property of Landlord.

 
b.  
All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises (“Tenant’s Removable Property”) shall remain the Property of Tenant
and shall be removed by Tenant at any time before the expiration of this Lease,
provided that Tenant, at its expense, shall repair any damage to the Premises
and the Building caused by such removal.

 
c.  
Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises.  Whenever and as often as any mechanic’s lien shall have been filed
against the Property based upon any act or interest of Tenant or of anyone
claiming through Tenant, Tenant shall forthwith take such action by bonding,
deposit or payment as will remove or satisfy the lien.  Landlord shall have the
option, but not the obligation, of removing, bonding over or paying such lien if
Tenant has not done so within ten (10) days following Landlord’s notice to
Tenant of the filing of the same, and any amounts paid by Landlord therefor
shall be paid to Landlord within fifteen (15) days after invoice therefor as
additional rent hereunder.

 
d.  
Tenant shall not be obligated to remove at the end of the Term of this Lease (i)
any Improvement unless Landlord specifies an Improvement for removal at the time
Landlord consents to such Improvement (Landlord hereby agreeing that alterations
consistent with a general office build out and the initial improvements in the
Premises shall not require removal by Tenant), or (ii) any improvements built by
Landlord as part of the initial fit-up of the Premises which would customarily
be considered standard tenant improvement (collectively referred to herein as
“Building Standard Office Improvements”).

 
ARTICLE VI
 
ASSIGNMENT AND SUBLETTING
 
6.1.  
Prohibition

 
a.  
Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred and that neither the Premises nor
any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, without, in
each instance, having first received the express written consent of Landlord
which, in the case of any subletting, will not be unreasonably withheld subject
to the following conditions:  (i) Tenant is not then in default under this
Lease, (ii) the proposed sublease is not to any party then occupying any space
in the Building, or, until the first (1st) anniversary of the Commencement Date,
to any party with whom Landlord has a written proposal to lease space in the
Building outstanding for sixty (60) days or less, (iii) the prospective
subtenant or assignee is of the type and quality suitable for a first-class
office building, and (iv) any such sublease shall be subject to all the other
provisions of this Article VI.  Tenant’s request for Landlord’s consent shall be
in writing and shall contain the name and address of the proposed sublessee, the
rent and other sums to be paid thereunder, the effective date of the proposed
sublease and the other major business terms thereof, and the term and area of
any proposed sublease.  In all other cases, Landlord’s consent may be withheld
in its sole discretion.  Landlord shall respond to any request for consent as to
which Landlord’s consent is not be unreasonably withheld within ten (10)
business days of request therefor, and to other such requests within twenty (20)
business days of request therefor.  The foregoing restrictions shall not be
applicable to the following transactions, each of which shall constitute a
“Permitted Transaction” hereunder: (i) an assignment of this Lease or a
subletting of the Premises by Tenant to an entity controlling, controlled by or
under common control with Tenant or (ii) an assignment of this Lease to an
entity that succeeds to Tenant’s interest in this Lease by reason of merger,
acquisition, consolidation or reorganization (collectively such entities are
referred to herein as, “Affiliates”), provided that Tenant shall, at least ten
(10) business days (to the extent permitted by Law) before the effective date of
such assignment to an entity described in the foregoing clause (ii), provide to
Landlord evidence reasonably satisfactory to Landlord that, as of the date of
such assignment, the assignee shall have a net worth equal to the net worth of
Tenant as of the date of this Lease.  It shall be a condition of the validity of
any assignment, whether with the consent of Landlord or as part of a Permitted
Transaction, that the assignee agrees directly with Landlord, by written
instrument in form satisfactory to Landlord, to be bound by all the obligations
of Tenant hereunder including, without limitation, the covenant against further
assignment and subletting.  No assignment or subletting shall relieve Tenant
from its obligations hereunder and Tenant shall remain fully and primarily
liable therefor.  Notwithstanding the foregoing, Tenant shall be entitled to
sublease portions of the Premises, without Landlord’s consent (but Tenant shall
deliver Landlord written notice of such subleases), to vendors or other third
parties having a substantial business relationship with Tenant (any such
subletting also being deemed a Permitted Transaction); provided that such
subleasing (xx) does not involve any improvements or modifications to the
Premises, including, without limitation, the installation of demising walls,
(yy) does not result in Tenant earning a profit from the sublease of such space,
and (zz) does not exceed more than 10,000 rentable square feet of the Premises
in the aggregate.

 
b.  
If this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anyone other than Tenant, Landlord may, at any time and from time to
time, collect rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee, subtenant
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of its obligations hereunder.  The consent by Landlord to an assignment
or subletting shall in no way be construed to relieve Tenant or any successor
from obtaining the express consent in writing of Landlord to any further
assignment or subletting.  No assignment or subletting and no use of the
Premises by a subsidiary wholly-owned by Tenant or controlling corporation of
Tenant shall affect Permitted Uses.

 
c.  
Landlord Option.

 
i.  
Right to Cancel.  Notwithstanding any contrary provision of this Section 6.1, in
connection with either (x) a proposed assignment (other than pursuant to a
Permitted Transaction) at any time during the Term, or (y) a proposed subletting
(other than pursuant to a Permitted Transaction) during the final twenty-four
(24) months of the Term, if the request is to sublet more than fifty (50%)
percent of the Premises, Landlord shall have an option to cancel and terminate
this Lease by notice to Tenant in the case of assignment, or in the case of
subletting, with respect to such portion of the Premises which is the subject of
the proposed sublease.  Landlord may exercise said option in writing within
twenty (20) business days after Landlord’s receipt from Tenant of (I) a request
to so assign or sublet, or (II) a term sheet setting forth all material business
terms upon which Tenant intends to so assign or sublease the Premises, and such
cancellation or termination shall occur as of the date set forth in Landlord’s
notice of exercise of such option, which shall not be less than thirty (30) days
nor more than ninety (90) days following the giving of such notice.

 
ii.  
Cancellation.  If Landlord exercises Landlord’s option to cancel hereunder,
Tenant shall surrender possession of the portion of the Premises which is the
subject of the option on the date set forth in such notice in accordance with
the provisions of this Lease relating to surrender of the Premises at the
expiration of the Term.  In such event, (i) Basic Rent, Escalation Charges and
any other sums due hereunder with respect to the surrendered portion of the
Premises after the date of cancellation shall be abated on a pro rata basis, and
(ii) in the case of subletting, Landlord shall have the right to construct a
demising wall and perform such other space reconfiguration measures as are
necessary between Tenant’s remaining Premises and the premises for which the
Lease was cancelled.

 
iii.  
No Deemed Consent.  The acceptance by the Landlord of the payment of Basic Rent,
Additional Rent or other charges following an assignment, subletting or
assignment prohibited by this Section 6.1 shall not be deemed to be a consent by
the Landlord to any such subletting or assignment, nor shall the same constitute
a waiver of any right or remedy of Landlord.

 
6.2.  
Excess Payments

 
If:
 
i.  
The rent and other sums received by Tenant on account of a sublease of all or
any portion of the Premises exceeds the Basic Rent and Escalation Charges
allocable to the space subject to the sublease (in the proportion of the area of
such space to the entire Premises) plus actual out-of-pocket expenses incurred
by Tenant in connection with Tenant’s subleasing of such space, including
brokerage commissions to a licensed broker and the cost of preparing such space
for occupancy by the subtenant (the “Tenant Costs”), Tenant shall pay to
Landlord, as an additional charge, 50% of such excess, monthly as received by
Tenant; or

 
ii.  
Any payment received by Tenant on account of any assignment of this Lease
exceeds the actual out-of-pocket expenses incurred by Tenant in connection with
such assignment, including brokerage commissions to a licensed broker and the
cost of preparing space for the assignee (the “Tenant Costs”), Tenant shall pay
to Landlord, as an additional charge, 50% of such excess when received by
Tenant.

 
ARTICLE VII
 
RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES;
 
SERVICES TO BE FURNISHED BY LANDLORD
 
7.1.  
Landlord Repairs

 
a.  
Except as otherwise provided in this Lease, Landlord shall keep in good order,
condition and repair and in accordance with the requirements of applicable law
the roof, public areas (including common areas), exterior walls, exterior glass,
floor slabs, the Building HVAC system (but not any special tenant HVAC system)
and structure of the Building (including plumbing, mechanical and electrical
systems), all insofar as they affect the Premises, except that Landlord shall in
no event be responsible to Tenant for the condition of glass in and about the
Premises or for the doors leading to the Premises, or for any condition in the
Premises or the Building caused by any act or neglect of Tenant, its invitees or
contractors (in which case Tenant shall promptly effect such repairs or, at
Landlord’s option, Landlord may effect such repairs and charge the entire cost
thereof to Tenant as additional rent provided, however, that if, after Tenant
pays the cost of such repair, Landlord receives from its insurance carrier
proceeds with respect to the cost of such repairs, Landlord shall reimburse
Tenant for the cost of such repairs up to the amount actually received by
Landlord with respect to the same). Landlord shall not be responsible to make
any improvements or repairs to the Building other than as expressly in this
Section 7.1 provided, unless expressly provided otherwise in this Lease.

 
b.  
Landlord shall never be liable for any failure to make repairs which, under the
provisions of this Section 7.1 or elsewhere in this Lease, Landlord has
undertaken to make unless Tenant has given notice to Landlord of the need to
make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.  Landlord shall make repairs in
emergency situations as quickly as possible in the circumstances.

 
7.2.  
Tenant’s Agreement

 
a.  
Tenant shall keep neat and clean and maintain in good order, condition and
repair the Premises and every part thereof, excepting only those repairs for
which Landlord is responsible under the terms of this Lease, reasonable wear and
tear of the Premises, and damage by fire or other casualty and as a consequence
of the exercise of the power of eminent domain; and shall surrender the
Premises, at the end of the Term, in such condition.  Without limitation, Tenant
shall maintain and use the Premises in accordance with all directions, rules and
regulations of the proper officers of governmental agencies having jurisdiction,
and shall, at Tenant’s own expense, obtain all permits, licenses and the like
required by applicable law.  Tenant shall be responsible for the cost of repairs
that may be made necessary by reason of damage to common areas in the Building
by Tenant, Tenant's independent contractors or Tenant's invitees.  Tenant shall
be responsible for the maintenance and repair of all plumbing and electrical
facilities within the Premises other than to the extent provided in Section 4.3
hereof..

 
b.  
If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch, after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof.  If Landlord makes or causes such repairs to be made, Tenant agrees
that Tenant shall forthwith, on demand, pay to Landlord the cost thereof as an
additional charge hereunder.

 
7.3.  
Floor Load - Heavy Machinery

 
a.  
Tenant shall not place a load upon any floor in the Premises exceeding 80
pounds  live load per square foot and 20 pounds partition load per square
foot.   Landlord reserves the right to prescribe the weight and position of all
business machines and mechanical equipment, including safes, which shall be
placed so as to distribute the weight.  Business machines and mechanical
equipment shall be placed and maintained by Tenant at Tenant’s expense in
settings sufficient, in Landlord’s judgment, to absorb and prevent vibration,
noise and annoyance.  Tenant shall not move any safe, heavy machinery, heavy
equipment, freight, bulky matter or fixtures into or out of the Building without
Landlord’s prior consent, which consent may include a requirement to provide
insurance in such amounts as Landlord may deem reasonable.

 
b.  
If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations.  Any such moving shall be at
the sole risk and hazard of Tenant, and Tenant will exonerate, indemnify and
save Landlord harmless against and from any liability, loss, injury, claim or
suit resulting directly or indirectly from such moving.

 
7.4.  
Building Services

 
a.  
Landlord shall, on Business Days from 8:00 a.m. to 6:00 p.m. (and on Saturdays
only from 9:00 a.m. to 1:00 p.m.) (“Normal Business Hours”), furnish heating and
cooling as normal seasonal changes and the Massachusetts State Building Code may
require to provide reasonably comfortable space temperature and ventilation for
occupants of the Premises under normal business operation at an occupancy of not
more than one person physically located in the Premises at any time per 175
square feet of Premises Rentable Area and an electrical load not exceeding
approximately ten (10) watts per square foot of Premises Rentable Area,
comprised of 1.5 watts for lighting, 2.5 watts for outlets/miscellaneous, and 6
watts for HVAC.  If Tenant shall require air conditioning, heating or
ventilation outside Normal Business Hours, Landlord shall furnish such service
and Tenant shall pay therefor such charges as may from time to time be in effect
(currently $35.00 per hour, subject to adjustment based solely upon actual
increases in utility costs).  In the event Tenant introduces into the Premises
personnel or equipment which exceeds the standards set forth above or in any
other way interferes with the Building system’s ability to perform adequately
its proper functions, supplementary systems may, if and as needed, at Landlord’s
option, be provided by Landlord, at Tenant’s expense.  Except in the case of
emergency or a scheduled closing of the Building, Landlord shall provide to
Tenant (subject to reasonable security procedures which may be imposed by
Landlord) access to the Building, an elevator and the loading dock twenty-four
hours per day, seven (7) days per week.  In addition, Landlord shall provide
four hundred ninety-one (491) square feet of dock storage (“Dock Storage Space”)
at the Building One dock in the location shown on Exhibit B-3 for the exclusive
use of Tenant at a cost of $10 per square foot per year, commencing on the
Commencement Date of this Lease.  Landlord shall provide Tenant with thirty (30)
days prior notice (to the extent feasible in the circumstances) in the event of
any required shutdown of the Building’s HVAC system (including the condenser
water loop), electrical service or emergency generator, and shall work with
Tenant to minimize the impact of the same on Tenant’s operations in the
Premises.

 
b.  
Landlord shall also provide:

 
i.  
Hot water for lavatory purposes and cold water (at temperatures supplied by the
Town of Newton) for drinking, lavatory, and toilet purposes.  If Tenant uses
water for any purpose other than as set forth in the preceding sentence,
Landlord may assess a reasonable charge for the additional water so used.  All
piping and other equipment and facilities required for use of water outside the
Building core will be installed and maintained by Landlord at Tenant’s sole cost
and expense.

 
ii.  
Cleaning and janitorial services to the Premises on Business Days, including
those services listed on Exhibit E attached hereto, in a manner customarily
performed within the janitorial industry in office buildings of similar age,
size, class and composition of the Building in the area, or such other
reasonably comparable janitorial services designated by Landlord from time to
time, provided the same are kept in order by Tenant,.

 
iii.  
Except in the case of scheduled maintenance, emergencies and scheduled Building
closings, passenger elevator service from the existing passenger elevator system
in common with Landlord and other tenants of the Building shall be available
twenty-four (24) hours a day, seven (7) days a week.

 
iv.  
The Building security protocols and services are described in Exhibit K attached
hereto.  In no event shall Landlord have any liability for the inadequacy or
failure of any security or protective services, personnel or equipment.

 
v.  
Tenant shall have the right to connect its supplemental HVAC units (the
"Units")to the Building’s condenser water loop on the terms set forth
herein.   To the extent of available capacity as determined by Landlord’s
engineers, and subject to the rights of existing tenants in the Building, Tenant
may connect up to 100 tons of supplemental cooling to the Building’s condenser
water loop. Tenant shall be responsible for all repairs and maintenance to the
HVAC units.  Landlord shall be responsible for all repairs and maintenance to
the condenser water loop. Tenant shall pay Landlord an annual usage fee of
$365.00 per ton of supplemental HVAC equipment to be connected to Landlord's
condenser water loop.   For example, if Tenant connects two tons of equipment to
Landlord's condenser water loop, Tenant shall be required to pay Landlord a
usage charge $60.83 per month (2 tons x $30.4166).  All such fees shall be
payable by Tenant to Landlord as Additional Rent hereunder within fifteen (15)
days of invoice therefor.  In no event shall Tenant be entitled to use more than
its proportionate share of the Building's excess water condenser capacity.  The
size, make, type and design of the Units, the manner in which the Units will be
vented and access outside air, if applicable, and the manner in which the Units
connect to Landlord's condenser water loop, including, without limitation the
routing of any water lines, shall be subject to Landlord's prior review and
approval.  Tenant shall be responsible, at its cost, for maintaining the Units
to the reasonable satisfaction of Landlord and the cost of purchasing and
installing a submeter for the Units to measure electricity consumed in
connection with the Units, as well as for the cost of all such electricity that
is consumed in the operation of the Units.

 
7.5.  
Electricity

 
a.  
Landlord shall supply electricity to the Premises in accordance with the
electrical capacity set forth in Section 7.4(a) above.  Tenant agrees in its use
of the Premises not to exceed such capacity, and further agrees that its total
connected lighting load will not exceed the maximum from time to time permitted
under applicable governmental regulations.  Except as set forth in Exhibit C,
Landlord shall purchase and install all lamps, tubes, bulbs, starters and
ballasts for all original fluorescent tubes within the Premises.  All other
bulbs, tubes and lighting fixtures for the Premises shall be provided and
installed by Landlord at Tenant’s cost and expense.  In order to assure that the
foregoing requirements are not exceeded and to avert possible adverse affect on
the Building’s electric system, Tenant shall not, without Landlord’s prior
consent, connect any fixtures, appliances or equipment to the Building’s
electric distribution system other than standard office equipment including,
without limitation, personal computers, printers, photocopiers and fax machines.

 
b.  
Landlord shall install at Landlord’s expense as part of Landlord’s Work a
submeter which shall measure electric consumption (including electricity
consumed in connection with the operation of the variable-air-volume (VAV) boxes
used to heat and cool the Premises) in the Premises, to be charged in accordance
with Section 7.4.a above; provided, that Tenant shall not be charged a separate
administrative fee with respect to the submetering.  Tenant shall pay as
additional rent all amounts billed by the applicable utility company when due
directly to the utility company.  If, for any reason, such utility charges are
not separately metered or submetered at any time during the Term, Tenant shall
pay as additional rent all reasonably allocated charges attributable to the
furnishing of electricity to the Premises.

 
c.  
In the computation of Operating Costs, only the cost of electricity supplied to
those portions of the Building other than those intended to be leased to tenants
for their exclusive use and occupancy, or used by the Building for its own
offices, i.e., only those areas which are so-called common areas, shall be
included.

 
7.6.  
Interruption of Services

 
a.  
Subject to the last paragraph of this Section 7.6, Landlord reserves the right
to stop the service of heating, air-conditioning, ventilating, elevator,
plumbing, electricity or other mechanical systems or facilities in the Building,
if necessary by reason of accident or emergency , or for repairs, alterations,
replacements, additions or improvements which, in the reasonable judgment of
Landlord, are desirable or necessary until said repairs, alterations,
replacements, additions or improvements shall have been completed.  The exercise
of such right by Landlord shall not constitute an actual or constructive
eviction, in whole or in part, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or its agents by reason
of inconvenience or annoyance to Tenant, or injury to, or interruption of,
Tenant’s business, or otherwise, or entitle Tenant to any abatement or
diminution of rent.  Except  in case of emergency repairs, Landlord will give
Tenant reasonable advance notice of any contemplated stoppage of any such
systems or facilities pursuant to the foregoing and will use diligence to
complete any such repairs, alterations, replacements, additions or improvements
promptly.  Landlord shall also perform any such work in a manner designated to
minimize interference with Tenant’s normal business operations.

 
b.  
If Landlord shall fail to supply, or be delayed in supplying any service
expressly or impliedly to be supplied under this Lease, or shall be unable to
make, or be delayed in making, any repairs, alterations, additions, improvements
or decorations, or shall be unable to supply, or be delayed in supplying, any
equipment or fixtures, and if such failure, delay or inability shall not
constitute an actual or constructive eviction, in whole or in part, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord or its agents by reason of inconvenience or annoyance to Tenant,
or injury to, or interruption of, Tenant’s business, or otherwise, or entitle
Tenant to any abatement or diminution of rent.

 
 
Notwithstanding the foregoing, if for any reason, other than the actions of
Tenant  or a Force Majeure Event, Landlord does not provide any or all of the
following services, or does not provide them in the manner described herein (by
temporary service or otherwise): (i) HVAC, (ii) electric current, and (iii)
water, which services are deemed essential to the conduct of Tenant’s business
(hereafter, the “Critical Service(s)”), and in the manner provided for therein,
for more than ten (10) consecutive business days, then following notice from
Tenant to Landlord of such failure, interruption or reduction, Tenant may abate
the monthly installments of Basic Rent, Escalation Charges and any other sums
due hereunder, on a per diem basis, for the period of  interruption, beginning
on the eleventh (11th) business day after such notice and ending when the
Critical Service(s) is/are fully restored.

 
ARTICLE VIII
 
OMITTED
 
ARTICLE IX
 
OMITTED
 
ARTICLE X
 
INDEMNITY AND PUBLIC LIABILITY INSURANCE
 
10.1.  
Tenant’s Indemnity

 
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, its
trustees, managers, members, principals, beneficiaries, partners, officers,
directors, employees and agents (the “Tenant Related Parties”) or any of
Tenant’s transferees, contractors or licensees.  Except to the extent caused by
the negligence or willful misconduct of Tenant or any Tenant Related Parties,
Landlord shall indemnify, defend and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(“Tenant Related Parties”) harmless against and from all Losses which may be
imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.   Tenant hereby waives all claims against and releases Landlord
and its trustees, managers, members, principals, beneficiaries, partners,
officers, directors, employees, mortgagees and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord, provided that the foregoing shall not apply to any claims
to the extent caused by the negligence or willful misconduct of Landlord or any
Landlord Related Parties.
 
10.2.  
Tenant’s Insurance

 
(a)           Coverages.  Tenant shall maintain the following coverages in the
following amounts:
 


 
(i)           Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with minimum primary limits of $1,000,000 each occurrence
and $2,000,000 annual aggregate (and not more than $25,000 self-insured
retention) and a minimum excess/umbrella limit of $2,000,000.
 
(ii)           Property insurance covering (x) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property in the Premises
installed by, for, or at the expense of Tenant (“Tenant’s Property”), and
(y) any Leasehold Improvements installed by or for the benefit of Tenant,
whether pursuant to this Lease or pursuant to any prior lease or other agreement
to which Tenant was a party (“Tenant-Insured Improvements”).  Such insurance
shall be written on an “all risks” of physical loss or damage basis, for the
full replacement cost value (subject to reasonable deductible amounts) new
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance, and shall include
coverage for damage or other loss caused by fire or other peril, including
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.
 
(iii)           Worker’s Compensation and Employer’s Liability or other similar
insurance to the extent required by Law.
 
(b)           Form of Policies.  The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability.  Such insurance shall
(i) be issued by an insurance company that has an A.M. Best rating of not less
than A-VIII; (ii) be in form and content reasonably acceptable to Landlord; and
(iii) provide that it shall not be canceled or materially changed without 30
days’ prior notice to Landlord, except that 10 days’ prior notice may be given
in the case of nonpayment of premiums.  Tenant’s Commercial General Liability
Insurance shall (a) name Landlord, Landlord’s managing agent, and any other
party designated by Landlord (“Additional Insured Parties”) as additional
insureds; and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance.  Landlord shall be designated as a loss payee with respect
to Tenant’s Property insurance on any Tenant-Insured Improvements.  Tenant shall
deliver to Landlord, on or before the Commencement Date and at least 15 days
before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 28” (Evidence of Commercial
Property Insurance) and “ACORD 25-S” (Certificate of Liability Insurance) or the
equivalent.  Attached to the ACORD 25-S there shall be an endorsement naming the
Additional Insured Parties as additional insureds which shall be binding on
Tenant’s insurance company and shall expressly require the insurance company to
notify each Additional Insured Party in writing at least 30 days before any
termination or material change to the policies, except that 10 days’ prior
notice may be given in the case of nonpayment of premiums.  Upon Landlord’s
request, Tenant shall deliver to Landlord, in lieu of such certificates, copies
of the required policies of insurance showing that the Additional Insured
Parties are named as additional insureds.
 
(c)           Additional Insurance.  Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this
Section 10.2, and such other types and amounts of insurance covering the
Premises and Tenant’s operations therein, as may be reasonably requested by
Landlord, but not in excess of the amounts and types of insurance then being
required by landlords of buildings comparable to and in the vicinity of the
Building.
 
10.3.  
Tenant’s Risk

 
To the maximum extent this Agreement may be made effective according to law,
Tenant agrees to use and occupy the Premises and to use such other portions of
the Building as Tenant is herein given the right to use at Tenant’s own risk;
and Landlord shall have no responsibility or liability for any loss of or damage
to Tenant’s Removable Property.  The provisions of this Section shall be
applicable from and after the execution of this Lease and until the end of the
Term of this Lease, and during such further period as Tenant may use or be in
occupancy of any part of the Premises or of the Building.
 
10.4.  
Injury Caused by Third Parties

 
To the maximum extent this Agreement may be made effective according to law,
Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by, through or under Tenant, for any loss or damage that may be
occasioned by or through the acts or omissions of persons occupying adjoining
premises or any part of the Premises adjacent to or connecting with the Premises
or any part of the Property or otherwise.
 
10.5.  
Landlord’s Insurance

 
Landlord shall maintain the following insurance, together with such other
insurance coverage as Landlord in its reasonable judgment may elect to maintain
(collectively, “Landlord Insurance”), the premiums of which will be included in
Expenses: (1) Commercial General Liability Insurance applicable to the Property,
Building and common areas, providing on an occurrence basis, a minimum combined
single limit of at least $2,000,000; and (2) All Risk Property Insurance on the
Building at replacement cost value as reasonably estimated by Landlord.
 
10.6.  
Waiver of Subrogation

 
Any insurance carried by either party with respect to the Property or property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured before occurrence of injury or loss.  Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by such insurance to the extent of the indemnification received
thereunder.
 
ARTICLE XI
 
LANDLORD’S ACCESS TO PREMISES
 
11.1.  
Landlord’s Rights

 
Landlord shall have the right to enter the Premises upon twelve (12) hours prior
notice (except in case of emergency) at all reasonable hours for the purpose of
inspecting or making repairs to the same, and Landlord shall also have the
right, upon at least six (6) hours prior notice to Tenant, to make access
available at all reasonable hours to prospective or existing mortgagees or
purchasers of any part of the Property.  Landlord shall have access to the
Premises to show the same to prospective tenants only during the last twelve
(12) months of the Term upon six (6) hours prior notice to Tenant.
 
ARTICLE XII
 
FIRE, EMINENT DOMAIN, ETC.
 
12.1.  
Abatement of Rent

 
If the Premises are damaged by fire or other casualty in the Building, Basic
Rent and Escalation Charges payable by Tenant shall abate proportionately for
the period in which, by reason of such damage, there is substantial interference
with Tenant’s use of the Premises, having regard to the extent to which Tenant
may be required to discontinue Tenant’s use of all or a portion of the Premises,
but such abatement or reduction shall end if and when Landlord shall have
substantially restored the Premises to the condition in which they were before
such damage pursuant to Section 12.3 hereof.  If the Premises are affected by
any exercise of the power of eminent domain, Basic Rent and Escalation Charges
payable by Tenant shall be justly and equitably abated and reduced according to
the nature and extent of the loss of use thereof suffered by Tenant.
 
12.2.  
Right of Termination

 
If the Premises or the Property are substantially damaged by fire or casualty
(the term “substantially damaged” meaning damage of such a character that the
same cannot, in ordinary course, reasonably be expected to be repaired within
twelve (12) months from the time that repair work would commence, as evidenced
by an estimate prepared by a reputable, independent contractor), or, if as a
result of any exercise of the right of eminent domain more than thirty percent
(30%) of the Building or the Property is taken or a material portion of the
parking is taken or there is a material, adverse impact on access to the
Property (collectively, a “Taking”), then either party shall have the right to
terminate this Lease (even if Landlord’s entire interest in the Premises may
have been divested) by giving to the other party notice of such party’s election
so to do within sixty (60) days after the occurrence of such casualty or the
effective date of such Taking, whereupon this Lease shall terminate thirty (30)
days after the date of such notice with the same force and effect as if such
date were the date originally established as the expiration date hereof.  It
shall be a condition to Landlord’s exercise of its termination right under this
Section 12.2 that Landlord terminate the leases of all tenants of the Building
which are similarly affected by such fire, casualty or taking.
 
12.3.  
Restoration

 
If this Lease shall not be terminated pursuant to Section 12.2, Landlord shall
thereafter use due diligence to restore the Premises to proper condition for
Tenant’s use and occupation, provided that Landlord’s obligation shall be
limited to the amount of insurance proceeds available therefor (including the
applicable deductible, which shall constitute an Operating Expense
hereunder).  If, for any reason (including, without limitation, insufficiency or
unavailability of insurance proceeds), such restoration shall not be
substantially completed within twelve (12) months from the time that repair work
would commence in the case of damage by fire or casualty or from the effective
date of the Taking, as applicable (which twelve (12) month period may be
extended for such periods of time as Landlord is prevented from proceeding with
or completing such restoration for any cause beyond Landlord's reasonable
control, but in no event for more than an additional three (3) months), Tenant
shall have the right to terminate this Lease by giving notice to Landlord
thereof within thirty (30) days after the expiration of such period (as so
extended).  Upon the giving of such notice, this Lease shall cease and come to
an end without further liability or obligation on the part of either party
unless, within such thirty (30) day period, Landlord substantially completes
such restoration.  Such right of termination shall be Tenant’s sole and
exclusive remedy at law or in equity for Landlord’s failure so to complete such
restoration.
 
12.4.  
Award

 
Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damage to the Property and
the leasehold interest hereby created, and to compensation accrued or hereafter
to accrue by reason of such taking, damage or destruction, and by way of
confirming the foregoing, Tenant hereby grants and assigns, and covenants with
Landlord to grant and assign to Landlord, all rights to such damages or
compensation.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any of
Tenant’s Removable Property installed in the Premises by Tenant at Tenant’s
expense and for relocation expenses, provided that such action shall not affect
the amount of compensation otherwise recoverable by Landlord from the taking
authority.
 
12.5.  
Temporary Taking

 
In the event of a taking of the Premises or any part thereof for temporary use,
(i) this Lease shall be and remain unaffected thereby and Basic Rent shall not
abate, and (ii) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term; provided that if such taking shall remain in force at
the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Section 14.20 with respect to the surrender of the Premises and, upon such
payment, shall be excused from such obligations.
 
ARTICLE XIII
 
DEFAULT
 
13.1.  
Default

 
If at any time subsequent to the date of this Lease any one or more of the
following events (each of which being agreed to constitute substantial defaults
hereunder and being referred to herein as a “Default of Tenant”) shall happen:
 
a.  
Tenant shall fail to pay the Basic Rent, Escalation Charges or other charges
hereunder when due and such failure shall continue for five (5) Business Days
after notice to Tenant from Landlord; or

 
b.  
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity but in no event shall such period
exceed ninety (90) days; or

 
c.  
Tenant’s leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or

 
d.  
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future Federal, State or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

 
e.  
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive);

 
f.  
Or if Tenant dissolves or is dissolved or liquidated or adopts any plan or
commences any proceeding, the result of which is intended to include dissolution
or liquidation;

 
g.  
Then in any such case:

 
i.  
If such Default of Tenant shall occur before the Commencement Date, this Lease
shall ipso facto, and without further act on the part of Landlord, terminate;
and

 
ii.  
If such Default of Tenant shall occur after the Commencement Date, Landlord may
terminate this Lease by notice to Tenant, specifying a date not less than ten
(10) days after the giving of such notice on which this Lease shall terminate
and this Lease shall come to an end on the date specified therein as fully and
completely as if such date were the date herein originally fixed for the
expiration of the Term of this Lease (Tenant hereby waiving any rights of
redemption under M.G.L. c. 186, or otherwise), and Tenant will then quit and
surrender the Premises to Landlord, but Tenant shall remain liable as
hereinafter provided.

 
Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings under any federal or state law
relating to bankruptcy or insolvency or reorganization or arrangement, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater than the amount of the loss or damages
referred to above.
 
13.2.  
Remedies

 
a.  
If this Lease shall have been terminated as provided in this Article, or if any
execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may, without notice, re-enter the Premises, either by
summary proceedings or otherwise, and remove and dispossess Tenant and all other
persons and any and all property from the same, as if this Lease had not been
made, and Tenant hereby waives the service of notice of institution of legal
proceedings to that end in the event that Tenant has vacated the Premises.

 
b.  
In the event of any termination, Tenant shall pay the Basic Rent, Escalation
Charges and other sums payable hereunder up to the time of such termination, and
thereafter Tenant, until the end of what would have been the Term of this Lease
in the absence of such termination, and whether or not the Premises shall have
been re-let, shall be liable to Landlord for, and shall pay to Landlord, as
current damages, the Basic Rent, Escalation Charges and other sums which would
be payable hereunder if such termination had not occurred, less the net
proceeds, if any, of any re-letting of the Premises, after deducting all
expenses in connection with such re-letting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such re-letting.  Tenant shall pay such current damages to Landlord monthly
on the days which the Basic Rent would have been payable hereunder if this Lease
had not been terminated.

 
c.  
At any time after such termination, whether or not Landlord shall have collected
any such current damages, Landlord may demand, as liquidated final damages and
in lieu of all such current damages beyond the date of such demand, and Tenant
shall pay to Landlord an amount equal to the excess, if any, of the Basic Rent,
Escalation Charges and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand (assuming that, for the purposes
of this paragraph, annual payments by Tenant on account of Taxes and Operating
Expenses would be the same as the payments required for the immediately
preceding Operating or Tax Year) for what remained, over the Term of this Lease
if the same remained in effect, over the then fair net rental value of the
Premises for the same period.

 
d.  
In case of any Default by Tenant, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may:

 
i.  
Re-let the Premises or any part or parts thereof, either in the name of Landlord
or otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers advisable and necessary to re-let the same; and

 
ii.  
May make such reasonable alterations, repairs and decorations in the Premises as
Landlord in its sole judgment considers advisable and necessary for the purpose
of re-letting the Premises; and the making of such alterations, repairs and
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid.  Landlord shall in no event be liable in any way
whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under such
re-letting.  Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 
e.  
If a Guarantor of this Lease is named in Section 1.2, the happening of any of
the events described in of this Section 13.1(d) or (e) with respect to the
Guarantor shall constitute a Default of Tenant hereunder.

 
f.  
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

 
g.  
All costs and expenses incurred by or on behalf of Landlord (including, without
limitation, attorneys’ fees and expenses) in enforcing its rights hereunder or
occasioned by any Default of Tenant shall be paid by Tenant.

 
h.  
Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to or less than the amount of the loss or damages referred to above.

 
ARTICLE XIV
 
MISCELLANEOUS PROVISIONS AND
 
TENANT’S ADDITIONAL COVENANTS
 
14.1.  
Extra Hazardous Use

 
Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of property or liability insurance on the Premises
or of the Building above the standard rate applicable to premises occupied for
Permitted Uses; and Tenant further agrees that, in the event that Tenant shall
do any of the foregoing, Tenant will promptly pay to Landlord, on demand, any
such increase resulting therefrom, which shall be due and payable as an
additional charge hereunder.
 
14.2.  
Waiver

 
a.  
Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other’s rights hereunder.  Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of Landlord or Tenant to or of any action
by the other requiring such consent or approval shall not be construed to waive
or render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

 
b.  
No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such a check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 
14.3.  
Covenant of Quiet Enjoyment

 
Tenant, subject to the terms and provisions of this Lease, on payment of the
Basic Rent and Escalation Charges and other charges hereunder and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.
 
14.4.  
Landlord’s Liability

 
a.  
No owner of the Property shall be liable under this Lease except for breaches of
Landlord’s obligations occurring while owner of the Property.  The obligations
of Landlord shall be binding upon the assets of Landlord which comprise the
Property but not upon other assets of Landlord.  No individual partner, trustee,
stockholder, officer, director, employee, member or beneficiary of Landlord
shall be personally liable under this Lease and Tenant shall look solely to
Landlord’s interest in the Property in pursuit of its remedies upon an event of
default hereunder, and the general assets of Landlord and of the individual
partners, trustees, stockholders, officers, employees, members or beneficiaries
of Landlord shall not be subject to levy, execution or other enforcement
procedure for the satisfaction of the remedies of Tenant.

 
b.  
Except as otherwise expressly provided in Section 7.6(b), with respect to any
services or utilities to be furnished by Landlord to Tenant, Landlord shall in
no event be liable for failure to furnish the same when prevented from doing so
by strike, lockout, breakdown, accident, order or regulation of or by any
governmental authority, or failure of supply, or inability by the exercise of
reasonable diligence to obtain supplies, parts or employees necessary to furnish
such services, or because of war or other emergency, or for any cause beyond
Landlord’s reasonable control, or for cause due to any act or neglect of Tenant
or Tenant’s servants, agents, employees, licensees or any person claiming by,
through or under Tenant.

 
c.  
In no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause.

 
14.5.  
Notice to Mortgagee

 
After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, no
notice from Tenant to Landlord shall be effective unless and until a copy of the
same is given to such holder (provided Tenant shall have been furnished with the
name and address of such holder), and the curing of any of Landlord’s defaults
by such holder shall be treated as performance by Landlord.
 
14.6.  
Assignment of Rents and Transfer of Titles

 
a.  
With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage on property which includes the
Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and
that, except as aforesaid, such holder shall be treated as having assumed
Landlord’s obligations hereunder only upon foreclosure of such holder’s mortgage
and the taking of possession of the Premises.

 
b.  
In no event shall the acquisition of title to the Property by a purchaser which,
simultaneously therewith, leases the entire Property back to the seller thereof
be treated as an assumption by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder.  In any event, this Lease shall be subject and
subordinate to the lease between such purchaser-lessor and seller-lessee;
provided that Landlord shall obtain a commercially reasonable subordination,
non-disturbance and attornment agreement with respect to any purchaser-lessor of
the Property.  For all purposes, such seller-lessee, and its successors in
title, shall be the Landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 
c.  
Tenant hereby agrees that, except as provided in paragraph b. of this Section,
in the event of any transfer of title to the Property by Landlord, Landlord
shall thereafter be entirely freed and relieved from the performance and
observance of all covenants and obligations hereunder.

 
d.  
Tenant hereby agrees not to look to the mortgagee, as mortgagee, mortgagee in
possession, or successor in title to the property, for accountability for any
security deposit required by the Landlord hereunder, unless said sums have
actually been received by said mortgagee as security for the tenant’s
performance of this Lease.

 
e.  
Tenant shall not pay rent more than one month in advance.

 
14.7.  
Rules and Regulations

 
Tenant shall abide by rules and regulations set forth on Exhibit G hereto and
any other rules and regulations established by Landlord from time to time, it
being agreed that such rules and regulations will be established and applied by
Landlord in a non-discriminatory fashion, such that all rules and regulations
shall be generally applicable to other tenants, of similar nature to the Tenant
named herein, of the Building.  Landlord agrees to use reasonable efforts to
insure that any such rules and regulations are uniformly enforced, but Landlord
shall not be liable to Tenant for violation of the same by any other tenant or
occupant of the Building, or persons having business with them.
 
14.8.  
Additional Charges

 
If Tenant shall fail to pay when due any sums under this Lease designated as an
additional charge, Landlord shall have the same rights and remedies as Landlord
has hereunder for failure to pay Basic Rent.
 
14.9.  
Invalidity of Particular Provisions

 
If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to the extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.
 
14.10.  
Provisions Binding, Etc.

 
Except as herein otherwise provided, the terms hereof shall be binding upon and
shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns.  Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
a covenant and a condition.  The reference contained to successors and assigns
of Tenant is not intended to constitute a consent to assignment by Tenant, but
has reference only to those instances in which Landlord may later give consent
to a particular assignment as required by those provisions of Article VI hereof.
 
14.11.  
Recording

 
Tenant agrees not to record this Lease, but each party hereto agrees, on the
request of the other, to execute a so-called Notice of Lease in form recordable
and complying with applicable law and reasonably satisfactory to Landlord’s
attorneys.  In no event shall such document set forth the rent or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease, and is
not intended to vary the terms and conditions of this Lease.  Upon termination
of this Lease, Tenant shall execute an instrument in recordable form
acknowledging the date of termination.
 
14.12.  
Notices

 
Whenever, by the terms of this Lease, notices shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and addressed as follows:
 
If Intended for Landlord:
 
Address to Landlord at Landlord’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).
 
If Intended for Tenant:
 
Address to Tenant at Tenant’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).
 
All such notices so addressed shall be effective (i) when delivered, if hand
delivered, or (ii) one (1) day after deposit with a recognized overnight
delivery service or (iii) three (3) days after deposit with the U.S. Postal
Service if mailed by registered or certified mail, postage prepaid, return
receipt requested.
 
14.13.  
When Lease Becomes Binding

 
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and this Lease expressly supersedes any proposals or other written
documents relating hereto.  This Lease may be modified or altered only by
written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.
 
14.14.  
Paragraph Headings

 
The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.
 
14.15.  
Rights of Mortgagee

 
This Lease shall be subject and subordinate to any mortgage from time to time
encumbering the Property, whether executed and delivered before or subsequent to
the date of this Lease, in accordance with the provisions of this clause
(a).  Landlord shall obtain and deliver to Tenant a commercially reasonable
subordination, non-disturbance and attornment agreement with respect to this
Lease from any mortgagee or superior lessor of the Property, subject to
commercially reasonable changes which may be requested by Tenant.  Tenant shall
execute such instruments of subordination in confirmation of the foregoing
agreement as a holder may request, subject to Tenant’s obtaining the aforesaid
subordination, non-disturbance and attornment agreement with respect to this
Lease.  Without limitation of the foregoing, Tenant hereby approves the form
attached hereto as Exhibit L.  In the event that any mortgagee or its respective
successor in title shall succeed to the interest of Landlord, then this Lease
shall continue in full force and effect and Tenant shall and does hereby agree
to attorn to such mortgagee or successor and to recognize such mortgagee or
successor as its Landlord.
 
14.16.  
Status Report

 
Tenant shall from time to time, upon not less than fifteen (15) days prior
written request by Landlord, execute, acknowledge and deliver to the Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect and that there are no uncured defaults of Landlord or Tenant under
this Lease, that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Base Rent, Escalation Charges and other charges hereunder
and to perform its other covenants under this Lease and that there are no
uncured defaults of the Landlord or Tenant under this Lease (or, if there have
been any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets,
counterclaims, or defaults, setting them forth in reasonable detail), and the
dates to which the Base Rent, Escalation Charges and other charges hereunder
have been paid.  Any such statement delivered pursuant to this Section 14.16 may
be relied upon by a prospective purchaser or mortgagee of the Premises or any
prospective assignee of any mortgagee of the Premises.  Failure of Tenant to
respond to such request within such time shall be deemed an acknowledgment by
Tenant that the facts recited in such request are correct.  Landlord shall
provide to Tenant such statements from Landlord upon request of Tenant in
accordance with the terms of this Section 14.16.
 
14.17.  
Security Deposit

 
a.  
Form of Security Deposit.  Tenant shall deliver to Landlord, concurrent with
Tenant’s execution of this Lease, the Security Deposit amount identified in
Section 1.2 above, in the form of (i) cash, or (ii) an unconditional, clean,
irrevocable, fully assignable standby letter of credit (the “LOC”), in the form
attached hereto as Exhibit H ((i) or (ii) shall be referred to herein as the
“Security Deposit”).  If the Security Deposit is in the form of a letter of
credit, the LOC shall be issued by a commercial bank having assets in excess of
$100,000,000.00, and which LOC may be presented for payment in a location in
Boston, Massachusetts.  On thirty (30) days notice, Landlord may require that
the LOC be replaced with an LOC issued by a different institution if the then
issuing bank’s assets fall below $100,000,000.00 in value, and failing such
replacement, Landlord may draw upon the LOC and hold the proceeds as described
below.  The LOC shall have a term of not less than one (1) year, shall provide
for automatic renewals, and at the end of the Term shall have an expiration date
not earlier than sixty (60) days after the scheduled expiration date of the
Term.  Tenant shall pay all expenses, points and/or fees associated with
obtaining the LOC and with any transfer thereof, and any such expenses or fees
shall constitute additional rent payable by Tenant hereunder. At Landlord’s
election from time to time, the LOC shall name Landlord and its mortgagee as
co-beneficiaries.

 
b.  
Landlord’s Holding of the Security Deposit.  Landlord shall hold the Security
Deposit throughout the term of this Lease as security for the performance by
Tenant of all obligations on the part of Tenant hereunder.  In the event that
the Security Deposit is in the form of cash (or in the event Landlord draws upon
the LOC and holds the amount in lieu of applying said amount drawn), Landlord
shall hold the same, in a separate interest bearing account (provided that
Landlord shall not be obligated to deposit the Security Deposit in anything
other than a standard money market account and shall have no liability to Tenant
with respect to the terms or interest rate for such account), and any interest
earned thereon shall be deemed to be a part of the Security Deposit.  Landlord
shall have the right from time to time without prejudice to any other remedy
Landlord may have on account thereof, to apply such deposit, or any part thereof
(or draw upon all or any part of the LOC), to Landlord’s damages arising from
any Default on the part of Tenant.  If there is then existing no Default of
Tenant, Landlord shall return the Security Deposit, less so much thereof as
shall have theretofore been applied in accordance with the terms of this Section
14.17 (and less such amount as may have been returned to Tenant in accordance
with the provisions of subparagraphs (d) and (e) below), to Tenant on the
expiration or earlier termination of the Term of this Lease and surrender of
possession of the Premises by Tenant to Landlord at such time.  The use,
application or retention of the Security Deposit, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by law.  The parties agree that Landlord shall not
first be required to proceed against the Security Deposit and the Security
Deposit shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  If any portion of the Security Deposit is applied (or
drawn upon in the case of the LOC), Tenant shall, within ten (10) days after
written demand therefor, reinstate the Security Deposit to the amount then
required under this Lease, and Tenant’s failure to do so shall be a Default
under this Lease.

 
c.  
Transfer of the Security Deposit.  If Landlord conveys Landlord’s interest under
this Lease, the Security Deposit, or any part thereof not previously applied,
shall be turned over by Landlord to Landlord’s grantee, and, if so turned over,
Tenant agrees to look solely to such grantee for proper application of the
deposit in accordance with the terms of this Section 14.17, and the return
thereof in accordance herewith.  This provision shall also apply to subsequent
grantees and transferees.  Tenant shall execute any documents reasonably
necessary to effectuate such a transfer. The holder of a mortgage shall not be
responsible to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder.

 
d.  
Reduction of Security Deposit.   On each of the second, third, fourth and fifth
anniversaries of the Commencement Date, the Security Deposit shall be reduced on
each such date by the sum of Two Hundred Forty-Seven Thousand Five Hundred and
00/100 ($247,500.00) Dollars, until the Security Deposit has been reduced to
Four Hundred Ninety-Five Thousand and 00/100 ($495,000.00) Dollars, which amount
shall then remain as the Security Deposit hereunder for the balance of the Term,
provided that on the date of each such reduction, the Lease is in full force and
effect and there is no Default of Tenant then uncured.  If on any reduction
date, the Security Deposit shall not be reduced because the foregoing condition
is not satisfied as of such date, Tenant shall not be entitled to any further
reduction in the Security Deposit, provided that if a non-material, non-monetary
Default of Tenant is then uncured, Tenant shall be entitled to such reduction of
the Security Deposit upon the cure of such Default.  If the Security Deposit is
reduced pursuant to the foregoing provisions, Landlord shall (x) if the Security
Deposit is in the form of cash, return the amount of such reduction to Tenant on
or before the date that is thirty (30) days after Tenant’s written demand for
such sums, or (y) if the Security Deposit is in the form of the LOC, cooperate
with Tenant to have the LOC amended or reissued to reflect such reduction.

 
14.18.  
Remedying Defaults; Late Payments

 
If Tenant shall at any time default in the performance of any obligation under
this Lease, Landlord shall have the right, but not the obligation, to enter upon
the Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance is made in the Lease with
respect to such default.  In performing such obligation, Landlord may make any
payment of money or perform any other act.  In the event of the exercise of such
right by Landlord, Tenant agrees to pay to Landlord forthwith upon demand all
such sums, together with interest thereon at a rate equal to 3% over the prime
rate in effect from time to time, as published in the Wall Street Journal (but
in no event less than 18% per annum or more than the maximum rate allowed by
law), as an additional charge.  Any payment of Basic Rent, Escalation Charges or
other charges payable hereunder not paid within seven (7) days of the date when
due shall bear interest at a rate equal to 3% over the prime rate in effect from
time to time, as published in the Wall Street Journal (but in no event less than
18% per annum or more than the maximum rate allowed by law) from the due date
thereof, as an additional charge.
 
14.19.  
Holding Over

 
Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a daily tenancy at sufferance at a rate equal to 150% of the Rent
provided herein (prorated on a daily basis) and shall otherwise be on the terms
and conditions set forth in this Lease as far as applicable.
 
14.20.  
Surrender of Premises

 
Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall peaceably quit and surrender to Landlord the Premises in neat and clean
condition and in good order, condition and repair, together with all
alterations, additions and improvements which may have been made or installed
in, on or to the Premises before or during the Term of this Lease, excepting
only ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility of repair or
restoration.  Tenant shall remove all of Tenant’s Removable Property and (i) to
the extent specified by Landlord pursuant to Paragraph 5.2, all Improvements
made by Tenant and (ii) with respect to improvements made by Tenant not
requiring Landlord’s consent; and Tenant shall repair any damages to the
Premises or the Building caused by such removal.  Notwithstanding anything in
this Lease to the contrary, Tenant shall have no obligation to remove Building
Standard Office Improvements from the Premises.  Any of Tenant’s Removable
Property which shall remain in the Building or on the Premises after the
expiration or termination of the Term of this Lease shall be deemed conclusively
to have been abandoned, and either may be retained by Landlord as its property
or may be disposed of in such manner as Landlord may see fit, at Tenant’s sole
cost and expense.
 
14.21.  
Brokerage

 
Landlord has delivered a copy of this Lease to Tenant for Tenant’s review only
and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with Colliers
Meredith & Grew and Jones Lang LaSalle (collectively, the “Broker”) as a broker,
agent or finder in connection with this Lease.  Tenant shall indemnify and hold
Landlord and the Landlord Related Parties harmless from all claims of any other
brokers, agents or finders claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify and hold Tenant and the Tenant Related
Parties harmless from all claims of any brokers, agents or finders claiming to
have represented Landlord in connection with this Lease.  Equity Office
Properties Management Corp., or such other entity affiliated with Equity Office
Properties Management Corp. that is involved in the negotiation of this Lease
(each referred to as “EOPMC”), represents only the Landlord in this
transaction.  Any assistance rendered by any agent or employee of EOPMC in
connection with this Lease or any subsequent amendment or modification or any
other document related hereto has been or will be made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.
 
14.22.  
Environmental Compliance

 
Tenant shall not cause any hazardous or toxic wastes, hazardous or toxic
substances or hazardous or toxic materials (collectively, “Hazardous Materials”)
to be used, generated, stored or disposed of on, under or about, or transported
to or from, the Premises (collectively, “Hazardous Materials Activities”)
without first receiving Landlord’s written consent, which may be withheld for
any reason and revoked at any time.  If Landlord consents to any such Hazardous
Materials Activities, Tenant shall conduct them in strict compliance (at
Tenant’s expense) with all applicable Regulations, as hereinafter defined, and
using all necessary and appropriate precautions.  Landlord shall not be liable
to Tenant for any Hazardous Materials Activities by Tenant, Tenant’s employees,
agents, contractors, licensees or invitees, whether or not consented to by
Landlord.  Tenant shall indemnify, defend with counsel acceptable to Landlord
and hold Landlord harmless from and against any claims, damages, costs and
liabilities, arising out of Tenant’s Hazardous Materials Activities.  For
purposes hereof, Hazardous Materials shall include but not be limited to
substances defined as “hazardous substances,” “toxic substances,” or “hazardous
wastes” in the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the federal Hazardous Materials
Transportation Act, as amended; and the federal Resource Conservation and
Recovery Act, as amended (“RCRA”); those substances defined as “hazardous
wastes” in the Massachusetts Hazardous Waste Facility Siting Act, as amended
(Massachusetts General Laws Chapter 21D); those substances defined as “hazardous
materials” or “oil” in Massachusetts General Laws Chapter 21E, as amended; and
as such substances are defined in any regulations adopted and publications
promulgated pursuant to said laws (collectively, “Regulations”).  Before using,
storing or maintaining any Hazardous Materials on or about the Premises, Tenant
shall provide Landlord with a list of the types and quantities thereof, and
shall update such list as necessary for continued accuracy.  Tenant shall also
provide Landlord with a copy of any Hazardous Materials inventory statement
required by any applicable Regulations, and any update filed in accordance with
any applicable Regulations.  If Tenant’s activities violate or create a risk of
violation of any Regulations, Tenant shall cease such activities immediately
upon notice from Landlord.  Tenant shall immediately notify Landlord both by
telephone and in writing of any spill or unauthorized discharge of Hazardous
Materials or of any condition constituting an imminent hazard under any
Regulations.  Landlord, Landlord’s representatives and employees may enter the
Premises at any time during the Term to inspect Tenant’s compliance herewith,
and may disclose any violation of any Regulations to any governmental agency
with jurisdiction.  Nothing herein shall prohibit Tenant form using minimal
quantities of cleaning fluid and office supplies which may constitute Hazardous
Materials but which are customarily present in premises devoted to office use,
provided that such use is in compliance with all applicable laws and subject to
all of the other provisions of this Section 14.23. Landlord hereby confirms and
agrees that Tenant shall have no liability for the environmental condition of
the Premises, the Building or the Property prior to the Commencement Date
(except as may arise from any entry by Tenant prior to that date).
 
14.23.  
Exhibits

 
Exhibits A, B, B-1, B-2, and B-3, C, C-1, D, E, F, G, G-1, H, I, J, K, and L
attached hereto are hereby incorporated by reference as fully as if set forth
herein in full.
 
14.24.  
Governing Law

 
This Lease shall be governed exclusively by the provisions hereof and by the
Laws of the Commonwealth of Massachusetts, as the same may from time to time
exist.
 
14.25.  
Evidence of Authority.

 
If Tenant is an entity, Tenant shall, simultaneously with the delivery to
Landlord of this Lease, deliver to Landlord a Secretary’s Certificate or similar
instrument evidencing that the execution of this Lease by Tenant has been
properly authorized and that the individual executing this Lease on behalf of
Tenant is authorized to do so.
 
14.26.  
Representations and Warranties of Tenant.

 
Tenant (and, if Tenant is a corporation, partnership, limited liability company
or other legal entity, such corporation, partnership, limited liability company
or entity) hereby makes the following representations and warranties, each of
which is material and being relied upon by Landlord, is true in all respects as
of the date of this Lease, and shall survive the expiration or termination of
the Lease.  Tenant shall re-certify such representations to Landlord
periodically, upon Landlord’s reasonable request.
 
a.  
If Tenant is an entity, Tenant is duly organized, validly existing and in good
standing under the laws of the state of its organization, and is qualified to do
business in the state in which the Premises is located, and the persons
executing this Lease on behalf of Tenant have the full right and authority to
execute this Lease on behalf of Tenant and to bind Tenant without the consent or
approval of any other person or entity.  Tenant has full power, capacity,
authority and legal right to execute and deliver this Lease and to perform all
of its obligations hereunder.  This Lease is a legal, valid and binding
obligation of Tenant, enforceable in accordance with its terms.

 
b.  
Tenant has not (1) made a general assignment for the benefit of creditors, (2)
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (4)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (5) admitted in writing its inability to pay its debts as they come
due, or (6) made an offer of settlement, extension or composition to its
creditors generally.

 
c.  
Tenant is not in violation of any Anti-Terrorism Law (hereinafter defined).

 
d.  
Tenant is not, as of the date hereof:

 
i.  
conducting any business or engaging in any transaction or dealing with any
Prohibited Person (hereinafter defined), including the governments of Cuba,
Iran, North Korea, Myanmar and Syria and, including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person;

 
ii.  
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or

 
iii.  
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in, any Anti-Terrorism Law.

 
e.  
Neither Tenant nor any of its affiliates, officers, directors, shareholders,
members or lease guarantor, as applicable, is a Prohibited Person.

 
If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.
 
As used herein, "Anti-Terrorism Law" is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, Title 3
of the USA Patriot Act, and any regulations promulgated under any of them.  As
used herein "Executive Order No. 13224" is defined as Executive Order No. 13224
on Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism", as may be amended from time to time.  "Prohibited
Person" is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. "USA Patriot
Act" is defined as the "Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001"
(Public Law 107-56), as may be amended from time to time.
 
14.27.  
Landlord’s Representations and Warranties

 
a.  
Landlord is duly organized, validly existing and in good standing under the laws
of the state of its organization, and is qualified to do business in the state
in which the Premises is located, and the persons executing this Lease on behalf
of Landlord have the full right and authority to execute this Lease on behalf of
Landlord and to bind Landlord without the consent or approval of any other
person or entity.  Landlord has full power, capacity, authority and legal right
to execute and deliver this Lease and to perform all of its obligations
hereunder.  This Lease is a legal, valid and binding obligation of Landlord,
enforceable in accordance with its terms.

 
b.  
To Landlord’s knowledge, the status of the title of the Property is as set forth
in the title policy attached hereto as Exhibit I.

 
c.  
Landlord's Work in the Premises, shall be constructed in accordance with all
applicable federal, state, and local laws, ordinances and regulations, free of
all mechanics and materialmen's liens (subject to Landlord’s right to bond over
the same in accordance with Section 4.2(a) above).

 
d.  
Landlord has no knowledge of any matters related to the environmental condition
of the Property, other than as set forth in the following environmental site
assessment: Air Quality/ Microbial Investigation report dated on or about
October 10, 2003 and Notice of Activity and Use Limitation Fuel Oil Release
dated on or about May 20, 1998.

 
14.28.  
Force Majeure Event

 
For purposes of this Lease, a Force Majeure Event” shall include: Acts of God,
war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other similar causes beyond a party’s reasonable control, but
shall not include the financial incapacity of a party.
 
ARTICLE XV
 
TENANT OPTION TO EXTEND
 
15.1.  
Fair Market Rent

 
Whenever any provision of this Lease provides that the Fair Market Rent shall be
calculated, it shall mean the fair rent for the Premises as of the commencement
of the period in question under market conditions for comparable office space in
the Newton/Wellesley/Waltham market, as well as such annual increases in rent
for the period in question as are reasonably consistent with then current market
conditions. Fair Market Rent shall be determined by agreement between Landlord
and Tenant, but if Landlord and Tenant are unable to agree upon the Fair Market
Rent within thirty (30) days after the date on which Tenant delivers notice of
its exercise of its option to extend under Section 15.2 below, then Tenant shall
have the right to withdraw its exercise of the option to extend by written
notice delivered to Landlord (“Withdrawal Notice”) within such thirty-day
period.  If Tenant does not deliver a Withdrawal Notice within such thirty-day
period, or if Landlord and Tenant mutually agree to proceed with the process
described herein, the Fair Market Rent shall be determined by appraisal made as
hereinafter provided by a board of three (3) reputable independent commercial
real estate brokers, each of whom shall have at least ten (10) years of
experience in the eastern Massachusetts rental market for comparable properties
and each of whom is hereinafter referred to as "appraiser". Tenant and Landlord
shall each appoint one such appraiser and the two appraisers so appointed shall
appoint the third appraiser. The cost and expenses of each appraiser appointed
separately by Tenant and Landlord shall be borne by the party who appointed the
appraiser. The cost and expenses of the third appraiser shall be shared equally
by Tenant and Landlord. Landlord and Tenant shall appoint their respective
appraisers within fifteen (15) days after the expiration of such twenty (20) day
period, and shall designate the appraisers so appointed by notice to the other
party. The two appraisers so appointed and designated shall appoint the third
appraiser within fifteen (15) days after their appointment, and shall designate
such appraiser by notice to Landlord and Tenant. The board of three appraisers
shall determine the Fair Market Rent of the space in question as of the
commencement of the period to which the Fair Market Rent shall apply and shall
notify Landlord and Tenant of their determinations within thirty (30) days of
their appointment. If the determinations of the Fair Market Rent of any two or
all three of the appraisers shall be identical in amount, said amount shall be
deemed to be the Fair Market Rent of the Premises. If the determinations of all
three appraisers shall be different in amount, the average of the two values
nearest in amount shall be deemed the Fair Market Rent. Notwithstanding the
foregoing, if either party shall fail to appoint its appraiser within the period
specified above (such party referred to hereinafter as the "failing party"), the
other party may serve notice on the failing party requiring the failing party to
appoint its appraiser within five (5) days of the giving of such notice and if
the failing party shall not respond by appointment of its appraiser within said
five (5) day period, then the appraiser appointed by the other party shall be
the sole appraiser hereunder.  The determination of Fair Market Rent by the
appraisers hereunder shall be final and binding upon the parties.
 
15.2.  
Option to Extend

 
Tenant shall have the right and option to extend the Term for one (1) additional
period of five (5) years (“Extension Term”), commencing the day after the
expiration of the Initial Term, and ending on the fifth (5th) anniversary
thereof, provided that (a) Tenant shall give Landlord notice of Tenant’s
exercise of such option no more than fifteen (15) months and no less than twelve
(12) months prior to the expiration of the Initial Term, (b) Tenant has not
assigned this Lease or sublet more than 25% of the Premises (in either case
other than as part of a Permitted Transaction), and (c) Tenant shall not be in
default beyond any applicable notice or cure periods at the time of giving such
notice or at the commencement of the Extension Term in the performance or
observance of any of the terms and provisions of this Lease on the part of the
Tenant to be performed or observed.  Prior to the exercise by Tenant of such
option, the expression “Term” shall mean the Initial Term, and after the
exercise by Tenant of such option, the expression “Term” shall mean the Term as
it has been then extended.  All of the terms, covenants, conditions, provisions
and agreements in this Lease contained shall be applicable to the then extended
Term, except as hereinafter set forth.  If Tenant shall give notice of its
exercise of this option to extend in the manner and within the time period
provided aforesaid, the Term shall be extended upon the giving of such notice
without the requirement of any further action on the part of either Landlord or
Tenant.  If Tenant shall fail to give timely notice of the exercise of such
option as aforesaid, Tenant shall have no right to extend the Term of this
Lease, time being of the essence of the foregoing provisions.  The Basic Rent
payable during each Extension Term shall be the greater of (a) 100% of the Basic
Rent for the last year of the Initial Term, or (b) the Fair Market Rent
determined in accordance with Section 15.1 above.  This option shall be personal
to Tenant and its Affiliates or to any party that acquired the interest of
Tenant under this Lease as part of a Permitted Transaction, and shall not be
exercisable by any other party.
 
ARTICLE XVI
 
RIGHT OF FIRST OFFER TO LEASE
 
Tenant shall have a right of first offer as to any space contiguous to the
Premises in Building One which becomes available from time to time on the terms
set forth herein, provided that (a) this Lease is in full force and effect, (b)
Tenant has not assigned this Lease or sublet more than 25% of the Premises (in
either case other than as part of a Permitted Transaction), (c) Tenant is not in
default, beyond any applicable notice and cure periods, in the performance or
observance of any of the terms and provisions of this Lease on the part of the
Tenant to be performed or observed, (d) Landlord shall have no obligation to
make any offer to Tenant hereunder if, at such time as an offer would otherwise
be required to be made hereunder, there are 364 or fewer days remaining in the
Term, as the same may have been extended at such time, and (e) any such space
shall be offered for a term co-terminous with the Term of this Lease, except
during the last three (3) years of the Term.  Such offer shall be on such terms
and conditions as Landlord shall elect in its sole discretion.  Landlord shall
provide written notice of the availability of the space to Tenant.  If Tenant
fails to accept Landlord’s offer on the terms set forth therein within fifteen
(15) days from delivery of Landlord’s notice, Landlord shall have the free right
to lease such space to any third party on such terms as it may elect in its sole
discretion, provided, however, that if the rent and other economic consideration
in any contemplated lease for such space to a third party is less than ninety
percent (90%) of the rent and other economic consideration under which such
space was offered to Tenant, Landlord must again present an offer to Tenant with
respect to such space on such lower terms in accordance with the provision
hereof, for the same length of term as offered to the third party (provided that
the same shall not vest  in Tenant any right to extend the Term of this
Lease).  In addition,  (a) Landlord shall reoffer any space to Tenant which has
not been leased by Landlord to a third party within twelve (12) months after the
date Landlord has offered such space to Tenant hereunder, and (b) if a third
party has leased a portion of space declined by Tenant hereunder, Landlord shall
reoffer the remaining space to Tenant in  accordance with this Article XVI
within thirty (30) days after Landlord has executed a lease with such third
party.
 
Time is of the essence of the foregoing provisions.  Tenant shall be entitled
only to accept Landlord’s offer as to the space set forth in the offer and no
lesser portion thereof.  In the event that Tenant provides timely written
acceptance of Landlord’s offer, the parties shall enter into an amendment to
this Lease which incorporates the offered space into the Premises on the terms
set forth herein.  This right shall be personal to Tenant and its Affiliates or
to any party that acquired the interest of Tenant under this Lease as part of a
Permitted Transaction, and shall not be exercisable by any other party.
 
[End of text on page]
 


 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.
 
LANDLORD:
TENANT:
MA-RIVERSIDE PROJECT, L.L.C., a Delaware limited liability company
By:__________________________
  Name:
  Title:
TECH TARGET, INC., a Delaware corporation
By:__________________________________
  Name:
  Title:

 